UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR ¨ TRANSITION REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-2394 WHX CORPORATION (Exact Name of Registrant as Specified in its Charter) DELAWARE 13-3768097 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1133 Westchester Avenue White Plains, New York (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(914) 461-1300 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered Common Stock, $.01 par value NASDAQ Capital Market Securities registered pursuant to Section 12 (g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý The aggregate market value of the voting and non-voting common equity held by non-affiliates of registrant as of June 30, 2009 totaled approximately $7.9 million based on the then-closing stock price. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ýNo ¨ On March 24, 2010, there were 12,178,565 shares of common stock, par value $0.01 per share. DOCUMENTS INCORPORATED BY REFERENCE The information required by Items 10, 11, 12, 13 and 14 of Part III will be incorporated by reference to certain portions of a definitive proxy statement, which is expected to be filed by the Registrant within 120 days after the close of its fiscal year. TABLE OF CONTENTS Item Page PART I Item 1. Business 1 Item 1A. Risk Factors 7 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. (Removed and Reserved) 20 PART II Item 5. Market for the Registrant’s Common Stock, Related Security Holder Matters, and Issuer Purchases of Equity Securities 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 8. Financial Statements and Supplementary Data 49 Item 9A(T). Controls and Procedures Item 9B. Other Information PART III Item 10. Directors and Executive Officers of the Company Item 11. Executive Compensation. Item 12. Security Ownership of Certain Beneficial Owners and Management Item 13. Certain Relationships and Related Transactions Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules i TABLE OF CONTENTS PART I Item 1.Business The Company WHX Corporation WHX Corporation (“WHX”), the parent company, manages a group of businesses on a decentralized basis.WHX owns Handy & Harman (“H&H”), a diversified holding company whose strategic business units encompass three reportable segments: Precious Metal, Tubing, and Engineered Materials.WHX also owns Bairnco Corporation (“Bairnco”), another diversified holding company that manages business units in three reportable segments: Arlon Electronic Materials, Arlon Coated Materials, and Kasco Replacement Products and Services.The business units of H&H and Bairnco principally operate in North America.All references herein to “we,” “our” or the “Company” shall refer to WHX, together with all of its subsidiaries. The WHX Business System (the “System”) is at the heart of the operational improvement methodologies for all WHX companies and employees. Strategy Deployment forms the roof of the System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the System are the key performance indicators used to monitor and drive improvement.The steps of the System are the specific tool areas that drive the key performance indicators and overall performance.WHX utilizes lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. Products and Product Mix H&H Precious Metal Segment H&H’s Precious Metal segment fabricates precious metal and their alloys into brazing alloys.H&H’s brazing alloys are used to join similar and dissimilar metals as well as specialty metals and some ceramics with strong, hermetic joints. H&H offers these metal joining products in a wide variety of alloys including gold, silver, palladium, copper, nickel, aluminum, and tin. These brazing alloys are fabricated into a variety of engineered forms and are used in many industries including electrical, appliance, transportation, construction, and general industrial, where dissimilar material and metal-joining applications are required. H&H’s operating income from precious metal products is principally derived from the “value added” of processing and fabricating and not from the purchase and resale of precious metal.In accordance with general practice, prices to customers are principally a composite of two factors: (1) the value of the precious metal content of the product and (2) the “fabrication value,” which includes the cost of base metals, labor, overhead, financing and profit. H&H Tubing Segment H&H manufactures a wide variety of steel tubing products.The Stainless Steel Seamless Tubing Group manufactures small-diameter precision-drawn seamless tubing both in straight lengths and coils.The Stainless Steel Tubing Group’s capabilities in long continuous drawing of seamless stainless steel coils allow this Group to serve the petrochemical infrastructure and shipbuilding markets.The Stainless Steel Tubing Group also manufactures products for use in the medical, semiconductor fabrication, aerospace and defense industries. The Specialty Tubing Group manufactures welded carbon steel tubing in coiled and straight lengths with a primary focus on products for the refrigeration, automotive, and heating, ventilation and cooling (“HVAC”) industries. In addition to producing bulk tubing, the Specialty Tubing Group also produces value added products and assemblies for these industries. 1 TABLE OF CONTENTS H&H Engineered Materials Segment The H&H Engineered Materials Segment manufactures and supplies products to the construction and building industries.H&H manufactures fasteners and fastening systems for the U.S. commercial flat roofing industry.Products are sold to building and roofing material wholesalers. The products are also private labeled to roofing system manufacturers. A line of specialty fasteners is produced for the building products industry for fastening applications in the construction and remodeling of homes, decking and landscaping.H&H also manufactures plastic and steel fittings and connectors for natural gas and water distribution service lines along with exothermic welding products for electrical grounding, cathodic protection, and lightning protection.In addition, H&H manufactures electro-galvanized and painted cold rolled sheet steel products primarily for the construction, entry door, container and appliance industries. Arlon Electronic Materials Segment Arlon Electronic Materials’ (“Arlon EM”) principal products include high performance materials for the printed circuit board (“PCB”) industry and silicone rubber-based insulation materials used in a broad range of industrial, military/aerospace, consumer and commercial markets. Arlon EM supplies high technology materials to the PCB industry.Arlon EM products are marketed principally to original equipment manufacturers (“OEMs”) and PCB manufacturers around the world by a direct technical sales force in many cases in support of country and area specific distributors and manufacturer’s representatives.Arlon EM’s conventional laminates product line includes a wide variety of specialty polyimide and epoxy laminates and bonding films, as well as other high performance thermoset laminates.These materials are used in demanding commercial and military market applications including high density interconnect, surface mount technology, heat sink bonding, semiconductor testing, wireless communications and microvia PCBs.The microwave and radio frequency product area offers fluoropolymers (i.e. polytetrafluorethylene (“PTFE”)), ceramic-filled fluoropolymers, and other non-PTFE laminates that deliver the electrical performance needed in frequency-dependent circuit applications such as analog, digital and personal communication systems, high frequency military electronics, microwave antennas and cellular base station electronics.These products are supplied as copper-clad laminates with bonding plies or prepregs for production of multi-layer printed circuits. Arlon EM also manufactures a line of silicone rubber materials used in a broad range of military, consumer, industrial and commercial products.Typical applications and products include: silicone bagging materials for producing composite parts; silicone insulating tapes for electric traction motor coil windings; insulation materials for industrial and commercial flexible heaters; silicone materials for high temperature hose and duct markets; insulating tape for medium and high voltage electrical splices and self-fusing tapes for a variety of industrial and commercial applications; as well as compliant, thermally or electrically conductive silicone film adhesives known as Thermabond™ for heat sink-bonding to printed circuit boards. Arlon Coated Materials Segment Arlon Coated Materials’ (“Arlon CM”) principal products include adhesive coated cast and calendared vinyl films, cast vinyl fabric, custom-engineered laminates, and coated and laminated films, foils, foams and papers used in a broad range of industrial, consumer and commercial products. Arlon CM specialty graphic films are marketed under the Arlon and Calon® brand names and include cast and calendared vinyl films that are manufactured in a wide variety of colors, face stocks and adhesive systems.These vinyl films are used in commercial and electrical signage, point of purchase displays, highway signage, fleet markings, and other commercial advertising applications.Arlon CM also manufactures laminated vinyl fabrics for corporate identity programs.These products are marketed under the ArlonFlex® brand name and complement the Calon® specialty graphic films. Arlon CM also manufactures and markets custom-engineered laminates and coated products.Typical applications include insulating foam tapes for thermopane windows, electrical insulation materials for motors and transformers, thermal insulation panels for appliances and cars, durable printing stock, coated foil tapes and transfer adhesives used in industrial assembly, and single and double-coated foam and film tapes and other custom engineered laminates for specific industrial applications. 2 TABLE OF CONTENTS Kasco Replacement Products and Services Segment Kasco Replacement Products and Services (“Kasco”) is a provider of meat-room products and maintenance services for the meat and deli departments of supermarkets; for restaurants; for meat and fish processing plants; and for distributors of electrical saws and cutting equipment throughout North America, Europe, Asia and South America.These products and services include band saw blades for cutting meat and fish, band saw blades for cutting wood and metal, grinder plates and knives for grinding and cutting meat, repair and maintenance services for food equipment in retail grocery and restaurant operations, electrical saws and cutting machines, seasoning products, and other related butcher supply products. Kasco’s products and services are sold under a number of brand names including Kasco Corporation and Atlanta Sharptech in the United States and Canada, Atlantic Service Company in the United Kingdom and Canada, Bertram & Graf in Germany, and Biro France and EuroKasco in France. Business Strategy Our business strategy is to enhance the growth and profitability of the businesses of H&H and Bairnco and to build upon the strengths of certain of H&H and Bairnco’s businesses through internal growth and strategic acquisitions. We expect H&H and Bairnco to continue to focus on high margin products and innovative technology, while limiting their exposure to low margin, capital-intensive businesses. We also will continue to evaluate the sale of certain businesses and assets, as well as strategic and opportunistic acquisitions.WHX has provided, and may provide from time to time in the future, information to interested parties regarding certain of its assets and businesses for such purposes. The WHX Business System is at the heart of the operational improvement methodologies for all WHX companies and employees. Strategy Deployment forms the roof of the System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the System are the key performance indicators used to monitor and drive improvement.The steps of the System are the specific tool areas that drive the key performance indicators and overall performance.WHX utilizes lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. WHX acquired the stock of Bairnco in a tender offer for $13.50 per share in cash plus debt assumed (the “Bairnco Acquisition”) on April 12, 2007.The cash required to fund the offer and to pay related fees and expenses totaled $101.4 million. The debt assumed totaled $31.1 million. In 2008, the Company decided to exit the welded specialty tubing market in Europe and close its Indiana Tube Denmark subsidiary (“ITD”), sell ITD’s assets, pay off ITD’s related debt and repatriate cash remaining post-closing. The decision to exit this market was made after evaluating current economic conditions and competition from lower cost manufacturers. The withdrawal from this market has been largely accomplished although the ITD building has been offered for sale, but has not yet sold. In 2008, the Company also evaluated its Sumco, Inc. (“Sumco”) subsidiary in light of ongoing operating losses and future prospects.Sumco provided electroplating services primarily to the automotive market.Sumco had declining cash flows in 2008 and projected negative 2009 cash flows principally caused by the decline in U.S. economic activity and Sumco’s reliance on the automotive market for over 90% of its sales.The Company decided to exit this business. In June 2009, Sumco entered into an agreement with the collective bargaining agent representing its unionized workers which specified the conditions of termination of employment for its unionized employees.Sumco also entered into an agreement with a company owned by two former employees (the “Management Company”) whereby the Management Company agreed to fulfill various remaining customer contracts of Sumco until the contracts’ expiration on December 31, 2009.In return, Sumco paid the Management Company a management service fee and leased space to the Management Company for a nominal rent.As part of the transactions, Sumco incurred severance costs of approximately $0.5 million. 3 TABLE OF CONTENTS On December 31, 2009, Sumco entered into a two-year lease of its manufacturing facility in Indianapolis, Indiana with the principals of the former Management Company (the “Tenant”).As part of the lease, Sumco granted the Tenant an option to purchase Sumco’s manufacturing facility beginning on January 1, 2011, as well as granted the Tenant a right of first refusal to purchase its manufacturing facility by matching a bona fide offer of a third party.In addition, Sumco sold various machinery, equipment, and inventory to the Tenant and has licensed the “Sumco” name to the Tenant during the lease term. In late 2008, management prepared contingency plans to respond to deteriorating economic conditions, which were aggressively implemented in 2009.Significant cost containment actions were initiated and are continuing across all of the business segments and the corporate headquarters.These 2009 actions include a reduction in compensation and benefits for salaried employees, layoffs in both the salaried and hourly workforce, the temporary idling of certain of the Company’s manufacturing facilities for various periods during 2009 to better match production with customer demand, and certain restructuring activities.The Company believes that the 2009 restructuring activities have strengthened its competitive position. Customers H&H is diversified across industrial markets and customers.H&H sells to customers in the construction, electronics, telecommunications, home appliance OEM, transportation, utility, medical, semiconductor, aerospace and general manufacturing industries.The Arlon EM and Arlon CM segments sell to customers in a broad range of industries where material performance is critical to the success of the end application, including military electronics, medical and aerospace technologies, telecommunications, automotive and semiconductor markets, railroad and aviation markets, and the signage industry.Kasco principally provides meat-room products and maintenance services for the food industry. No customer accounted for more than 5% of consolidated sales in 2009 or 2008. Foreign Revenue The following table presents revenue for the years ended December 31. Revenue (in thousands) United States $ $ $ Foreign $ $ $ Foreign revenue is based on the country in which the legal subsidiary is domiciled. Raw Materials H&H The raw materials used by H&H in its Precious Metal segment consist principally of silver, gold, copper, zinc, nickel, tin, and the platinum group metals in various forms.H&H purchases its precious metal at market prices from primary producers, bullion dealers, or in the form of scrap.The prices of silver, gold, and palladium are subject to fluctuations and are expected to continue to be affected by world market conditions.Nonetheless, H&H has not experienced any significant problem in obtaining the necessary quantities of raw materials.To the extent that supplier or customer metals are used by H&H, the amount of inventory that H&H owns is generally reduced.Precious metal raw materials are readily available from several sources.Precious metal is purchased in quantities commensurate with customer orders. 4 TABLE OF CONTENTS The raw materials used by H&H in its non-precious metal segments consist principally of stainless, galvanized, and carbon steel, nickel alloys, a variety of high-performance alloys, and various plastic compositions.H&H purchases all such raw materials at open market prices from domestic and foreign suppliers.H&H has not experienced any significant problem in obtaining the necessary quantities of raw materials.Prices and availability, particularly of raw materials purchased from foreign suppliers, are affected by world market conditions and government policies.The raw materials used by H&H in its non-precious metal segment are generally readily available from more than one source. Bairnco The essential raw materials used in the Arlon EM and Arlon CM segments are silicone rubber, fiberglass cloth, pigments, copper foil, aluminum and Alloy 600 foil, polyethylene foam and various plastic films, special papers and release liners, vinyl resins, various adhesives and solvents, Teflon™ or PTFE resin, polyimide resin, epoxy resins, other thermoset resins, as well as various chemicals.Generally, these materials are each available from several qualified suppliers.There are, however, several raw materials used in products that are purchased from chemical companies that are proprietary in nature.Other raw materials are purchased from a single approved vendor on a “sole source” basis, although alternative sources could be developed in the future if necessary.However, the qualification procedure can take several months or longer and could therefore interrupt production if the primary raw material source became unexpectedly unavailable.Current suppliers are located in the United States, Asia, and Europe. Regarding the Kasco segment, high quality carbon steel and stainless steel are the principal raw materials used in the manufacture of band saw blades; they are purchased from multiple domestic and international suppliers.Tool steel is utilized in manufacturing meat grinder plates and knives and is purchased from qualified suppliers located in the United States, Europe and Japan.Equipment, replacement parts, and supplies are purchased from a number of manufacturers and distributors in Asia, the United States, and Europe.In France and Canada, certain specialty equipment and other items used in the supermarket industry and in the food processing industry are purchased and resold under exclusive distributorship agreements with the equipment manufacturers.All of the raw materials and purchased products utilized by this segment have been readily available throughout this last year. Capital Investments The Company believes that in order to be and remain competitive, its business segments must continuously strive to improve productivity and product quality, and control and/or reduce manufacturing costs.Accordingly, H&H’s business segments expect to continue to incur capital investments that reduce overall manufacturing costs, improve the quality of products produced, and broaden the array of products offered to the several industries H&H serves, as well as replace equipment as necessary to maintain compliance with environmental, health and safety laws and regulations.H&H’s capital expenditures for 2009, 2008, and 2007 for continuing operations were $5.5 million, $7.5 million, and $7.1 million, respectively.H&H anticipates funding its capital expenditures in 2010 from funds generated by operations and borrowed funds.H&H anticipates its capital expenditures will approximate depreciation, on average, and may approximate between $7.0 to $11.5 million per year for the next several years. Bairnco made capital expenditures of $2.3 million in 2009, $4.8 million in 2008, and $3.1 million during the period from the acquisition date, April 13, 2007, through December 31, 2007 ($4.9 million for the full year 2007).The capital expenditures were principally related to equipment replacements.Total capital expenditures are expected to approximate depreciation over the next several years, and may approximate between $4.5 and $7.0 million per year.These capital expenditures are expected to be associated with ongoing cost reduction initiatives, as well as necessary replacements to maintain compliance with environmental, health and safety laws and regulations.They also include a major capital expenditure to add capacity at one of the Bairnco subsidiaries in the Arlon EM segment, which currently plans to invest approximately $2.0 million in a new piece of equipment.Bairnco anticipates funding its capital expenditures in 2010 from funds generated by operations and borrowed funds. 5 TABLE OF CONTENTS Energy Requirements H&H and Bairnco both require significant amounts of electricity and natural gas to operate their facilities and are subject to price changes in these commodities.A shortage of electricity or natural gas, or a government allocation of supplies resulting in a general reduction in supplies, could increase costs of production and could cause some curtailment of production. Employment As of December 31, 2009, the Company employed 1,790 employees worldwide.Of these employees, 799 were office employees, 282 were covered by collective bargaining agreements, and 936 were non-union operating employees. Competition There are many companies, both domestic and foreign, which manufacture products of the type the Company manufactures.Some of these competitors are larger than the Company and have financial resources greater than it does.Some of these competitors enjoy certain other competitive advantages, including greater name recognition, greater financial, technical, marketing and other resources, a larger installed base of customers, and well-established relationships with current and potential customers.Competition is based on quality, technology, service, and price and in some industries, new product introduction, each of which is of equal importance.The Company may not be able to compete successfully and competition may have a negative impact on its business, operating results or financial condition by reducing volume of products sold and/or selling prices, and accordingly reducing revenues and profits. In its served markets, the Company competes against large as well as smaller-sized private and public companies.This results in intense competition in a number of markets in which it operates.Significant competition could in turn lead to lower prices, lower levels of shipments and/or higher costs in some markets that could have a negative effect on results of operations. Sales Channels The businesses comprising the Company’s Precious Metal segment distribute their products directly to customers through Company sales personnel, although certain products are distributed through independent distributors throughout the United States and Canada.The products manufactured by the Company’s Tubing segment are principally sold directly to customers through Company sales personnel and the remainder is sold through manufacturers’ representatives and distributors.Most of the Company’s products comprising the Engineered Materials segment are sold directly to customers through Company sales personnel and the remaining sales are made by agents and manufacturers’ representatives. Arlon EM and Arlon CM products are marketed by Company sales personnel, outside sales representatives and distributors in North and South America, Europe, Australia, the Far East and several other international markets.Kasco has a distribution network that reaches over 30,000 retail grocery stores, restaurants, delis, equipment distributors, and processing plants in the US, Canada, Europe, South America and Asia.Kasco’s distribution network is made up of corporate-direct salesmen, route salesmen, repair service technicians, and distributors who have knowledge of the local markets and the customer’s needs. Patents and Trademarks The Company owns patents and registered trademarks under which certain of its products are sold.In addition, the Company owns a number of US and foreign mechanical patents related to certain of its products, as well as a number of design patents.The Company does not believe that the loss of any or all of these trademarks would have a material adverse effect on its businesses.The Company’s patents have durations ranging from 8 to 20 years, with expiration dates occurring in 2010 through 2027. 6 TABLE OF CONTENTS Item 1A.Risk Factors This report includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including, in particular, forward-looking statements under the headings “Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 8 - Financial Statements and Supplementary Data.”These statements appear in a number of places in this report and include statements regarding the Company’s intent, belief or current expectations with respect to (i) its financing plans, (ii) trends affecting its financial condition or results of operations, and (iii) the impact of competition.The words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate,” and similar expressions are intended to identify such forward-looking statements; however, this report also contains other forward-looking statements in addition to historical information. Any forward-looking statements made by the Company are not guarantees of future performance and there are various important factors that could cause actual results to differ materially from those indicated in the forward-looking statements.This means that indicated results may not be realized. Factors that could cause the actual results of the Company in future periods to differ materially include, but are not limited to, the following: Risks Relating to our Financial Condition and Recently Completed Reorganization We Have a History of Losses and Substantial Indebtedness and Cash Flow Obligations.We Cannot Assure You that We Will Achieve Profitability in 2010. The Company recorded a net loss of $21.2 million in 2009, but generated $39.5 million of positive cash flow from operating activities.This compares with net income of $3.0 million and $10.1 million provided by cash flows from operating activities in 2008. Prior to 2008, the Company incurred significant losses and negative cash flows from operations, and as of December 31, 2009 had an accumulated deficit of $452.4 million. On March 7, 2005, WHX filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.WHX continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. As of December 31, 2009, the Company’s current assets totaled $152.7 million and its current liabilities totaled $103.3 million, resulting in working capital of $49.4 million, as compared to working capital of $48.3 million as of December 31, 2008.The Company has reduced its level of debt in 2009 from $205.5 million as of December 31, 2008 to $174.2 million as of December 31, 2009 in connection with its continuing operations, and also repaid $4.7 million of debt from its discontinued operations. On September 25, 2008, WHX completed a rights offering (the “Rights Offering”) which significantly reduced debt and increased equity.The Company sold in the Rights Offering 11,178,459 shares of common stock to existing stockholders through the exercise of rights at a subscription price of $14.00 per share, for an aggregate purchase price of approximately $156.5 million.Steel Partners II, L.P. (“SP II”), which at the time of the rights offering owned approximately 50% of the Company’s stock, subscribed for 8,630,910 shares of the Company’s common stock, for an aggregate purchase price of approximately $120.8 million.After giving effect to the Rights Offering, SP II owned 75% of the outstanding shares of common stock of the Company.The Company used the proceeds of the Rights Offering to (i) redeem preferred stock issued by a wholly-owned subsidiary of the Company, which was held by SP II, plus accumulated dividends, together totaling approximately $6.0 million, (ii) repay Company indebtedness to SP II of approximately $18.9 million, and (iii) repay $117.6 million of indebtedness and accrued interest of certain wholly-owned subsidiaries of the Company to SP II.After such payments, $14.0 million remained with the Company as cash, of which $13.2 million was used to repay additional debt of the Company on October 29, 2008. 7 TABLE OF CONTENTS WHX Corporation, the parent company WHX, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiaries, H&H and Bairnco, and other discrete transactions.H&H’s credit facilities effectively do not permit it to transfer any cash or other assets to WHX with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $12.0 million, $9.5 million of which has been distributed.The remaining $2.5 million is not permitted to be loaned to WHX before March 31, 2010.H&H’s credit facilities are collateralized by a first priority lien on all of the assets of H&H and its subsidiaries.Bairnco’s credit facilities and term loan do not permit it to make any distribution, pay any dividend or transfer any cash or other assets to WHX other than common stock of Bairnco and up to $0.6 million annually for services performed by WHX on behalf of Bairnco, under certain circumstances.Bairnco’s credit facilities are collateralized by a first priority lien on all of the assets of Bairnco and of its U.S. subsidiaries. WHX’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the defined benefit pension plan sponsored by the Company (the “WHX Pension Plan”) and paying WHX’s administrative costs.The significant decline of prices starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $101.1 million as of December 31, 2009 and $132.8 million as of December 31, 2008.The Company expects to have required minimum contributions to the WHX Pension Plan for 2010 and 2011 of $9.6 million and $21.0 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as a plan termination. As of December 31, 2009, WHX and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to WHX had cash of approximately $3.3 million and current liabilities of approximately $11.0 million.Such current liabilities include $9.6 million of estimated required contributions to the WHX Pension Plan, which WHX is permitted to borrow from H&H pursuant to H&H’s credit agreements.On July 31, 2009, WHX CS Corp., one of these unrestricted subsidiaries of WHX, sold its equity investment in CoSine Communications, Inc. (“CoSine”) to SP II for $3.1 million.A subordinated secured loan of $3.0 million was made by WHX to Bairnco in connection with Bairnco’s partial repayment of their credit agreement with Ableco Finance LLC (“Ableco”), as administrative agent thereunder (the “Ableco Facility”). Management expects that WHX will be able to fund its operations in the ordinary course over at least the next twelve months. Shelf Registration Statement Pursuant to a shelf registration statement filed on Form S-3 with the Securities and Exchange Commission (“SEC”) and declared effective on June 29, 2009, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement will be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.While management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense, there can be no assurance that the Company will sell securities under the shelf registration on terms favorable to the Company, if at all. Handy & Harman and Bairnco Widely-documented commercial credit market disruptions have resulted in a tightening of credit markets worldwide.Liquidity in the global credit market has been severely contracted by these market disruptions, making it costly to obtain new lines of credit or to refinance existing debt, when debt financing is available at all.The effects of these disruptions are widespread and difficult to quantify, and it is impossible to predict when the global credit market will materially improve or when the credit contraction will significantly ease.H&H’s senior credit facilities expire in June 2011 and Bairnco’s senior credit facilities expire in July 2012. As a result of the ongoing credit market conditions, the Company may not be able to obtain additional debt or equity financing if necessary or desired.Furthermore, one or more of the financial institutions that make available H&H and Bairnco’s revolving credit facilities may become unable to fulfill their funding obligations, which could materially and adversely affect liquidity. 8 TABLE OF CONTENTS The ability of both H&H and Bairnco to draw on their respective revolving lines of credit is limited by their respective borrowing base of accounts receivable and inventory.As of December 31, 2009, H&H’s availability under its credit facilities was $22.7 million, and Bairnco’s availability under its U.S. credit facilities was $10.5 million.As of March 24, 2010, H&H’s availability under its credit facilities was approximately $18.5 million, and Bairnco’s availability under its U.S. credit facilities was approximately $9.2 million. There can be no assurances that H&H and Bairnco will continue to have access to all or any of their lines of credit if their respective operating and financial performance does not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If either H&H or Bairnco do not meet certain of their respective financial covenants or satisfy the relevant borrowing base criteria, and if they are unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, their ability to access available lines of credit could be limited, their debt obligations could be accelerated by their respective lenders, and their liquidity could be adversely affected. The Company We do not anticipate that the Company will have any additional sources of cash flow other than (i) as described above, (ii) from operations, (iii) from the sale of assets and/or businesses, and (iv) from other discrete transactions. Management is utilizing the following strategies to continue to enhance liquidity: (1) continuing to implement improvements, using the System, throughout all of the Company’s operations to increase operating efficiencies, (2) supporting profitable sales growth both internally and potentially through acquisitions, (3) evaluating strategic alternatives with respect to all lines of business and/or assets and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow.The Company also plans to continue, as appropriate, certain of the cost containment measures that it implemented during 2009. Management believes that the Company has the ability to meet its cash requirements on a continuing basis for at least the next twelve months. However, the ability of the Company to meet its cash requirements for at least the next twelve months is dependent, in part, on the Company’s continuing ability to meet its business plans. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and the sale of certain assets and/or businesses. Furthermore, if the Company’s cash needs are significantly greater than anticipated or the Company does not materially meet its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company, if at all.There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs.The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. 9 TABLE OF CONTENTS We Sponsor a Defined Benefit Pension Plan Which Could Subject Us to Substantial Cash Funding Requirements in the Future. The decline of stock prices starting in 2008 across a significant cross-section of the United States stock market and continued capital markets weakness have significantly contributed to an unfunded pension liability of the WHX Pension Plan which totaled $101.1 million as of December 31, 2009 and $132.8 million as of December 31, 2008.The Company expects to have required minimum contributions for 2010 and 2011 of $9.6 million and $21.0 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as a plan termination. In addition, the Company entered into an agreement with the Pension Benefit Guaranty Corporation (“PBGC”) in July 2003 in which, among other things, WHX agreed that it will not contest a future action by the PBGC to terminate the WHX Pension Plan in connection with a future WPC Group facility shutdown. Wheeling-Pittsburgh Corporation, which we refer to herein together with certain of its subsidiaries as the “WPC Group”, was a wholly-owned subsidiary of WHX until August 1, 2003.In the event that such a plan termination occurs, the PBGC has agreed to release WHX from any claims relating to the shutdown.However, there may be PBGC claims related to unfunded liabilities that may exist as a result of a termination of the WHX Pension Plan.Please see “Item 3.Legal Proceedings.” If We Are Unable to Access Funds Generated by Our Subsidiaries We May Not Be Able to Meet Our Financial Obligations. Because WHX is a holding company that conducts operations through its subsidiaries, it depends on those entities for dividends, distributions and other payments to generate the funds necessary to meet its financial obligations.Failure by one of those subsidiaries to generate sufficient cash flow and meet the requirements of their respective credit facilities could have a material adverse effect on WHX’s business, financial condition and results of operations.As previously described, due to covenant restrictions in H&H and Bairnco’s respective credit facilities, there have been no recent dividends from H&H or Bairnco to WHX, and WHX’s sources of cash have been limited as described herein. Risks Relating to Our Business The Current Disruption in the Credit Markets, and Decline in the Global and Domestic Economies, Could Continue to Adversely Affect our Business. In 2008 and 2009, substantial volatility in the global capital markets, widely-documented commercial credit market disruptions, and other recessionary factors have had a significant negative impact on financial markets and on the global and domestic economies.The effects of these factors are widespread, and it is impossible to predict when the credit contraction will significantly ease and the global financial markets and domestic and global economies will materially improve.These conditions and the accompanying uncertainty about current global economic conditions have had, and may continue to have, a material adverse effect on demand for our customers’ products and, in turn, on demand for our products, resulting in a reduction in sales and margins.A significant portion of our revenues are received from customers in automotive and construction related industries, which have recently experienced significant financial downturns.These industries are cyclical and demand for their products tends to fluctuate due to changes in national and global economic conditions, availability of credit and other factors.The continuation or worsening of consumer demand in these industries would adversely affect our revenues, profitability, operating results and cash flow.We may also experience a slowdown as some customers experience difficulty in obtaining adequate financing due to the continuing disruption in the credit markets.Furthermore, the financial stability of our customers or suppliers may be compromised, which could result in additional bad debts for us or non-performance by suppliers.Our assets may also be impaired or subject to write-down or write-off as a result of these conditions.These adverse effects would likely be exacerbated if current global economic conditions persist or worsen, resulting in wide-ranging, adverse and prolonged effects on general business conditions, and materially and adversely affect our operations, financial results and liquidity. 10 TABLE OF CONTENTS In Many Cases, Our Competitors Are Larger Than Us and Have Manufacturing and Financial Resources Greater Than We Do, Which May Have a Negative Impact on Our Business, Operating Results or Financial Condition. There are many companies, both domestic and foreign, which manufacture products of the type we manufacture.Some of these competitors are larger than we are and have financial resources greater than we do.Some of these competitors enjoy certain other competitive advantages, including greater name recognition, greater financial, technical, marketing and other resources, a larger installed base of customers, and well-established relationships with current and potential customers.Competition is based on quality, technology, service, and price and in some industries, new product introduction, each of which is of equal importance.We may not be able to compete successfully and competition may have a negative impact on our business, operating results or financial condition by reducing volume of products sold and/or selling prices, and accordingly reducing our revenues and profits. In our served markets, we compete against large as well as smaller-sized private and public companies.This results in intense competition in a number of markets in which we operate.Significant competition could in turn lead to lower prices, lower levels of shipments and/or higher costs in some markets that could have a negative effect on our results of operations. Our Profitability May Be Adversely Affected by Fluctuations in the Cost of Raw Materials. We are exposed to market risk and price fluctuation related to the purchase of natural gas, electricity, precious metal, steel products and certain non-ferrous metals used as raw materials.Our results of operations may be adversely affected during periods in which either the prices of such commodities are unusually high or their availability is restricted.In addition, we hold precious metal positions that are subject to market fluctuations.Precious metal inventory is included in inventory using the last-in, first-out method of inventory accounting.We enter into forward or future contracts with major financial institutions to reduce the economic risk of price fluctuations. Some of Our Raw Materials Are Available From a Limited Number of Suppliers.There Can Be No Assurance that the Production of These Raw Materials Will Be Readily Available. Several raw materials used in Bairnco’s products are purchased from chemical companies that are proprietary in nature.Other raw materials are purchased from a single approved vendor on a “sole source” basis.Although alternative sources could be developed in the future if necessary, the qualification procedure can take several months or longer and could therefore interrupt the production of our products and services if the primary raw material source became unexpectedly unavailable. The Loss of Any of Our Major Customers Could Adversely Affect Our Revenues and Financial Health. No single customer accounted for more than 5% of consolidated net sales in 2009.However, the Company’s 15 largest customers accounted for approximately 25% of consolidated WHX net sales. If we were to lose any of our relationships with these customers, revenues and profitability could fall significantly. Our Business Strategy Includes Selective Acquisitions and Acquisitions Entail Numerous Risks. Our business strategy includes, among other things, strategic and selective acquisitions as well as potential opportunistic acquisitions.This element of our strategy entails several risks, including the diversion of management’s attention from other business concerns, whether or not we are successful in finding acquisitions, and the need to finance such acquisitions with additional equity and/or debt. In addition, once found, acquisitions entail further risks, including: unanticipated costs and liabilities of the acquired businesses, including environmental liabilities that could materially adversely affect our results of operations; difficulties in assimilating acquired businesses; negative effects on existing business relationships with suppliers and customers and losing key employees of the acquired businesses. 11 TABLE OF CONTENTS Our Competitive Advantage Could Be Reduced if Our Intellectual Property or Related Proprietary Manufacturing Processes Become Known by Our Competitors or if Technological Changes Reduce Our Customers’ Need for Our Products. We own a number of trademarks and patents (in the United States and other jurisdictions) on our products and related proprietary manufacturing processes.In addition to trademark and patent protection, we rely on trade secrets, proprietary know-how and technological advances that we seek to protect.If our intellectual property is not properly protected by us or is independently discovered by others or otherwise becomes known, our protection against competitive products could be diminished. We Could Incur Significant Costs, Including Remediation Costs, as a Result of Complying With Environmental Laws. Our facilities and operations are subject to extensive environmental laws and regulations imposed by federal, state, foreign and local authorities relating to the protection of the environment.We could incur substantial costs, including cleanup costs, fines or sanctions, and third-party claims for property damage or personal injury, as a result of violations of or liabilities under environmental laws.We have incurred, and in the future may continue to incur, liability under environmental statutes and regulations with respect to the contamination detected at sites owned or operated by the Company (including contamination caused by prior owners and operators of such sites, abutters or other persons) and the sites at which we have disposed of hazardous substances.As of December 31, 2009, we have established a reserve totaling $6.7 million with respect to certain presently estimated environmental remediation costs.This reserve may not be adequate to cover the ultimate costs of remediation, including discovery of additional contaminants or the imposition of additional cleanup obligations, which could result in significant additional costs.In addition, we expect that future regulations, and changes in the text or interpretation of existing regulations, may subject us to increasingly stringent standards.Compliance with such requirements may make it necessary for us to retrofit existing facilities with additional pollution-control equipment, undertake new measures in connection with the storage, transportation, treatment and disposal of by-products and wastes or take other steps, which may be at a substantial cost to us. Our Results of Operations May Be Negatively Affected by Variations in Interest Rates. Our credit facilities are collateralized by accounts receivable, inventory, and property, plant and equipment.These credit facilities are variable rate obligations, which expose us to interest rate risks.A one percent (1%) change in interest rates on our variable outstanding debt obligations as of December 31, 2009 would increase or decrease interest expense by approximately $0.8 million on an annual basis. On March 12, 2009, H&H and Bairnco amended certain of their respective credit facilities to, among other things, increase interest rates.See “Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations — Debt” for a discussion of the amended interest rates. Our Earnings Could Decrease if There Is A Decline in Governmental Funding for Military Operations. If, as a result of a loss of funding or a significant cut in federal budgets, spending on military projects were to be reduced significantly, our earnings and cash flows related to the Arlon EM segment could be negatively affected. Potential Supply Constraints and Significant Price Fluctuations of Electricity, Natural Gas and Other Petroleum Based Products Could Adversely Affect Our Business. In our production and distribution processes, we consume significant amounts of electricity, natural gas, fuel and other petroleum-based commodities, including adhesives and other products.The availability and pricing of these commodities are subject to market forces that are beyond our control.Our suppliers contract separately for the purchase of such commodities and our sources of supply could be interrupted should our suppliers not be able to obtain these materials due to higher demand or other factors interrupting their availability.Variability in the supply and prices of these commodities could materially affect our operating results from period to period and rising costs could erode our profitability. 12 TABLE OF CONTENTS Adverse Weather Could Materially Affect Our Results. A significant portion of our business in the Kasco segment involves on-site delivery, service and repair.In addition, a significant amount of our business in the Arlon CM segment is to the outdoor sign industry.Inclement weather affects both our ability to produce and distribute our products and affects our customers’ short-term demand since their work also can be hampered by weather.Therefore, our results can be negatively affected by inclement weather.Severe weather such as hurricanes, tropical storms and earthquakes can damage our facilities, resulting in increased repair costs and business disruption. A Failure to Manage Industry Consolidation Could Negatively Impact Our Profitability. The industries within which we operate have experienced recent consolidations.This trend tends to put more purchasing power in the hands of a few large customers who can dictate lower prices of our products.Failure to effectively negotiate pricing agreements and implement on-going cost reduction projects can have a material negative impact on our profitability. Our Future Success Depends Greatly Upon Attracting and Retaining Qualified Personnel. A significant factor in our future profitability is our ability to attract, develop and retain qualified personnel.Our success in attracting qualified personnel is affected by changing demographics of the available pool of workers with the training and skills necessary to fill the available positions, the impact on the labor supply due to general economic conditions, and our ability to offer competitive compensation and benefit packages. Litigation Could Affect Our Profitability. The nature of our businesses expose us to various litigation matters including product liability claims, employment, health and safety matters, environmental matters, regulatory and administrative proceedings.We contest these matters vigorously and make insurance claims where appropriate.However, litigation is inherently costly and unpredictable, making it difficult to accurately estimate the outcome of any litigation.Although we make accruals as we believe warranted, the amounts that we accrue could vary significantly from any amounts we actually pay due to the inherent uncertainties in the estimation process. As of December 31, 2009, we have accrued approximately $6.7 million for environmental remediation costs but have not made any accruals for other litigation matters. Our Internal Controls Over Financial Reporting May Not Be Effective and Our Independent Auditors May Not Be Able to Certify as to Their Effectiveness, Which Could Have a Significant and Adverse Effect on Our Business and Reputation. We are subject to the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 and the rules and regulations of the SEC thereunder (“Section 404”) as of December 31, 2009.Section 404 requires us to report on the design and effectiveness of our internal controls over financial reporting.In the past, our management has identified ‘‘material weaknesses’’ in our internal controls over financial reporting, which we believe have been remediated.However, any failure to maintain or implement new or improved controls, or any difficulties we encounter in their implementation, could result in significant deficiencies or material weaknesses, and cause us to fail to meet our periodic reporting obligations or result in material misstatements in our financial statements. Section 404 also requires an independent registered public accounting firm to test the internal controls over financial reporting and report on the effectiveness of such controls.In our case, our independent auditor, Grant Thornton LLP (“GT”) is not required to issue a report attesting to our internal controls over financial reporting until the year ended December 31, 2010.There can be no assurance that GT will issue an unqualified report attesting to our internal controls over financial reporting at such time.As a result, there could be a negative reaction in the financial markets due to a loss of confidence in the reliability of our financial statements or our financials statements could change.We may also be required to incur costs to improve our internal control system and hire additional personnel.This could negatively impact our results of operations. 13 TABLE OF CONTENTS Risk Relating to Our Ownership Structure Warren G. Lichtenstein, Our Chairman, and Certain Other Officers and Directors, Through Their Affiliation with Steel Partners, Has the Ability to Exert Significant Influence Over Our Operations. SP II is the direct owner of 4,774,591 shares of the Company’s common stock, representing approximately 39.2% of the outstanding shares.Steel Partners Holdings L.P. (“SPH”), formerly known as WebFinancial L.P., is the sole limited partner of SP II.Steel Partners Holdings GP LLC (the “General Partner”) is SPH’s General Partner.SPH is the sole member of the General Partner.Steel Partners LLC (“Steel Partners”) is the manager of SPH and SP II.Warren G. Lichtenstein, our Chairman of the Board of Directors, is also the manager of Steel Partners and Chairman of the board of directors of the General Partner.Mr. Lichtenstein, as the manager of Steel Partners, has investment and voting control over the shares beneficially owned by SP II and thus has the ability to exert significant influence over our policies and affairs and over the outcome of any action requiring a stockholder vote, including the election of our Board of Directors, the approval of amendments to our amended and restated certificate of incorporation, and the approval of mergers or sales of substantially all of our assets.The interests of Mr. Lichtenstein and Steel Partners in such matters may differ from the interests of our other stockholders in some respects.In addition, employees and affiliates of Steel Partners hold positions with WHX, including Glen M. Kassan as Chief Executive Officer and Vice Chairman , John J. Quicke, as Vice President and director, and Jack L. Howard and John H. McNamara Jr., as directors. Factors Affecting the Value of our Common Stock Transfer Restrictions Contained in our Charter and Other Factors Could Hinder the Development of an Active Market for our Common Stock. On December 5, 2008, the Company’s common stock began trading on the NASDAQ Capital Market under the new symbol “WXCO.”The Company’s shares were previously quoted on the over-the-counter “Pink Sheets” under the same symbol from November 25, 2008 and under the symbol “WXCP.PK” prior to November 24, 2008. There can be no assurance as to the volume of shares of our common stock or the degree of price volatility for our common stock traded on the NASDAQ Capital Market.There are transfer restrictions contained in our charter to help preserve our net operating tax loss carryforwards (“NOLs”) that will generally prevent any person from acquiring amounts of our common stock such that such person would hold 5% or more of our common stock, for up to ten years after July 29, 2005, as specifically provided in our charter.The transfer restrictions could hinder development of an active market for our common stock. Our Common Stock May Be Delisted from the NASDAQ Capital Market, Which Could Impact the Price of our Common Stock and Our Ability to Access the Capital Markets. Our common stock is listed on the NASDAQ Capital Market.Effective July 15, 2009, as a result of the restructuring of SP II, WHX ceased to qualify as a controlled company. Under the NASDAQ Marketplace Rules, WHX will be required to have a majority of independent directors and a Nominating Committee comprised entirely of independent directors within twelve months from the date it ceased to be a controlled company, which date will be July 15, 2010. Failure to remain in compliance with the NASDAQ Marketplace Rules could result in the delisting of our common stock from the NASDAQ Capital Market. Delisting from the NASDAQ Capital Market could have an adverse effect on the trading of our common stock.If a delisting of our common stock were to occur, our common stock would trade on the OTC Bulletin Board or on the “Pink Sheets” maintained by the National Quotation Bureau, Inc.Such alternatives are generally considered to be less efficient markets, and our stock price, as well as the liquidity of our common stock, may be adversely impacted as a result. 14 TABLE OF CONTENTS We Do Not Anticipate Paying Dividends on Our Common Stock in the Foreseeable Future Which May Limit Investor Demand. We do not anticipate paying any dividends on our common stock in the foreseeable future.Such lack of dividend prospects may have an adverse impact on the market demand for our common stock as certain institutional investors may invest only in dividend-paying equity securities or may operate under other restrictions that may prohibit or limit their ability to invest in our common stock. Future Offerings of our Equity Securities May Result in Dilution of our Common Stock and a Reduction in the Price of our Common Stock. We are authorized to issue 180,000,000 shares of common stock.As of March 24, 2010, 12,178,565 shares of common stock are outstanding. In addition, we are authorized to issue 5,000,000 shares of preferred stock.As of March 24, 2010, no shares of our preferred stock were outstanding. Pursuant to our shelf registration statement on Form S-3 as declared effective by the SEC on June 29, 2009, we may issue from time to time, at prices and on terms to be determined by market conditions at the time we make the offer, up to an aggregate of$25,000,000 of our common stock, preferred stock or other securities, provided, however, that in the 12 calendar months prior to any issuance no more than one-third of the aggregate market value of the common stock held by non-affiliates may be offered thereunder. Any future issuances of equity, whether pursuant to the shelf registration statement or otherwise, may be at prices below the market price of our stock, and our stockholders may suffer significant dilution. Item 2.Properties As of December 31, 2009, H&H had 13 active operating plants in the United States, Canada, China, France, and Mexico, with a total area of approximately 950,000 square feet, including warehouse, office and laboratory space.H&H also owns or leases sales, service and warehouse facilities at 6 other locations in the United States (which, with H&H’s general offices, have a total area of approximately 175,000 square feet) and owns or leases 7 non-operating locations with a total area of approximately 479,000 square feet.Manufacturing facilities of H&H are located in: Toronto, Canada; Camden, Delaware; Evansville, Indiana; Agawam, Massachusetts; Middlesex, New Jersey; Canfield, Ohio; Suzhou, People’s Republic of China; Tulsa and Broken Arrow, Oklahoma; Cudahy, Wisconsin; Coahuila, Mexico and Riberac, France.All H&H plants are owned except for the Middlesex, Suzhou, and Coahuila plants, which are leased. As of December 31, 2009, Bairnco had 17 active facilities in the United States, Mexico, Canada, the United Kingdom, Germany, France and the People’s Republic of China, as well as utilizing various field warehouses, with a total area of approximately 970,000 square feet, including warehouse and office space.The operating facilities of Bairnco are located in: Bear, Delaware; Rancho Cucamonga and Santa Ana, California; San Antonio, Texas; Atlanta, Georgia; St. Louis, Missouri; Matamoros, Mexico, Montreal, Canada; Gwent, Wales, United Kingdom; Pansdorf, Germany; Paris, France; and Suzhou New District, People’s Republic of China.The facilities located in Bear, Atlanta, St. Louis, Matamoras, Gwent, Pansdorf, and the Suzhou New District are owned.The facilities located in Santa Ana, Rancho Cucamonga, San Antonio, Montreal, and Paris, as well as various field warehouses, are leased. The Company considers its manufacturing plants and service facilities to be well maintained and efficiently equipped, and therefore suitable for the work being done.The productive capacity and extent of utilization of its facilities is dependent in some cases on general business conditions and in other cases on the seasonality of the utilization of its products.Capacity can be expanded at some locations. Item 3.Legal Proceedings Paul E. Dixon & Dennis C. Kelly v. Handy & Harman Paul Dixon and Dennis Kelly, two former officers of H&H (the “Claimants”) filed a Statement of Claim with the American Arbitration Association (the “Arbitration”) on or about January 3, 2006.The Claimants were employees of H&H until September 2005 when their employment was terminated by H&H.Their arbitration claims included seeking payments allegedly due under employment contracts and allegedly arising from their terminations, and seeking recovery of benefits under what they allege was the H&H Supplemental Executive Retirement Plan (“H&H SERP”). 15 TABLE OF CONTENTS In the Arbitration, Claimants sought an award in excess of $4.0 million each, plus interest, costs and attorneys’ fees.The Claimants also sought indemnification for certain matters and an injunction against H&H with regard to life insurance policies.On February 15, 2006, H&H brought a special proceeding in the Supreme Court of the State of New York, County of Westchester (“Supreme Court, WestchesterCounty”), for a judgment staying the arbitration of three of the four claims.On March 10, 2006, all of the parties filed a stipulation with the court, discontinuing the court proceeding and agreeing therein, among other things, that all claims asserted by the Claimants in the Arbitration (which was also discontinued at that time) would be asserted in Supreme Court, WestchesterCounty. In April 2006, the Claimants served a request for benefits, severance and other amounts, similar to those described above, on H&H and various plan administrators and fiduciaries thereof.The request was reviewed in accordance with the procedures of the benefit plans at issue and by letter dated September 27, 2006, claimants were notified that their request was largely denied. In January 2008, Mr. Kelly filed a lawsuit against WHX, H&H and various benefit plans (the “Defendants”) in the United States District Court for the Southern District of New York.Mr. Dixon did not join in this lawsuit, and his counsel has not indicated whether Mr. Dixon intends to file his own lawsuit.Mr. Kelly’s claims in this lawsuit are essentially the same claims that he asserted in the above-described arbitration and request for benefits.Mr. Kelly’s complaint seeks approximately $4.0 million in money damages plus unspecified punitive damages.On April 22, 2009, the Defendants filed a motion for summary judgment seeking dismissal of the case. In an Opinion filed February 11, 2010, the district court granted Defendants’ motion for summary judgment, dismissed with prejudice plaintiff’s claims under the H&H SERP and dismissed without prejudice plaintiff’s state law breach of contract claim.The district court also denied plaintiff’s cross motion for summary judgment.On February 25, 2010, plaintiff filed a notice of appeal with the United States Circuit Court of Appeals for the Second Circuit to appeal the dismissal of plaintiff’s claims related to the H&H SERP.Plaintiff also retains the right to file a breach of contract case in state court for damages allegedly arising out of his termination.The Defendants intend to vigorously litigate the appeal and any state court lawsuit should Mr. Kelly elect to file a new lawsuit. There can be no assurance that the Defendants will be successful in defending against Mr. Kelly’s state court claims should they be filed, or that the Defendants will not have any liability on account of Mr. Kelly’s claims.Such liability, if any, cannot be reasonably estimated at this time, and accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of the Company. Arista Development LLC V. Handy & Harman Electronic Materials Corporation (“HHEM”) In 2004, HHEM, a subsidiary of H&H, entered into an agreement to sell a commercial/industrial property in Massachusetts (the “MA Property”).Disputes between the parties resulted in the purchaser (plaintiff) initiating litigation in Bristol Superior Court in Massachusetts.The plaintiff alleges that HHEM is liable for breach of contract relating to HHEM’s alleged breach of the agreement, unfair and deceptive acts and practices, and certain consequential and treble damages as a result of HHEM’s termination of the agreement in 2005, although HHEM subsequently revoked its notice of termination.HHEM has denied liability and has been vigorously defending the case.The court entered a preliminary injunction enjoining HHEM from conveying the property to anyone other than the plaintiff during the pendency of the case.Discovery on liability and damages has been stayed while the parties are actively engaged in settlement discussions. Since discovery is not completed, it cannot be known at this time whether it is foreseeable or probable that plaintiff would prevail in the litigation or whether HHEM would have any liability to the plaintiff. Electroplating Technologies, Ltd. v. Sumco, Inc. Electroplating Technologies, Ltd. (“ETL”) filed a lawsuit against Sumco, a subsidiary of H&H, in Lehigh, Pennsylvania County Court of Common Pleas.ETL contended that Sumco misappropriated trade secrets and breached contractual obligations with respect to certain allegedly proprietary and confidential ETL information.ETL sought damages in excess of $4.55 million.In its pretrial filings, ETL also asserted a claim for $9.0 million in punitive damages.On May 8, 2009, after a ten day trial, the jury found that Sumco had not misappropriated ETL’s trade secrets.However, the jury found that Sumco had breached a contractual obligation owed to ETL and as compensation for that breach of contract, awarded ETL the sum of $250,000.Following the jury verdict, the court denied ETL’s equitable requests for an injunction and for an accounting.On May 18, 2009, Sumco filed a motion with the court for judgment notwithstanding the verdict to set aside the damage award.On May 28, 2009, ETL filed a motion with the court seeking (i)a new trial and (ii) a modified verdictin the amount of $2,250,000. In an order docketed September 25, 2009, the court denied ETL’s motion for a new trial and to increase the jury’s verdict. The court then granted Sumco’s motion for a judgment notwithstanding the verdict and overturned the jury’s May 2009 award of $250,000 against Sumco for breach of contract. ETL filed a notice of appeal of the court’s decision on October 16, 2009.Each of ETL and Sumco have filed briefs with the appellate court.The Company expects the appellate court to hear oral argument on the appeal during the summer of 2010 and to render its decision by the end of 2010. There can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flows of the Company. 16 TABLE OF CONTENTS World Properties, Inc. et. al. v. Arlon, Inc. In December 2008, World Properties, Inc. and Rogers Corporation (collectively, “Rogers”) filed a lawsuit against Arlon, Inc. (“Arlon”), a subsidiary of Bairnco, in the United States District Court for the District of Connecticut.The lawsuit alleged that Rogers is the exclusive licensee under U.S. Patent No. 5,552,210 (the “210 Patent”) and that Arlon’s TC600 circuit board infringed that patent.In the complaint, Rogers demanded that Arlon cease the manufacture, sale and distribution of its TC600 circuit board and that the district court award unspecified damages to compensate Rogers for the alleged infringement.On January 14, 2009, Arlon moved to dismiss the lawsuit, based upon a covenant not to sue contained in an asset purchase agreement between Rogers and Arlon, dated January 30, 1996 (the “APA”), that Arlon contends covers the TC600 and the 210 Patent.Arlon also requested that the district court stay discovery on Rogers’ patent infringement claim pending resolution of the motion to dismiss.On February 13, 2009, the district court: (i) agreed to a stay of discovery on the patent infringement claim; (ii) directed the parties to conduct expedited discovery on the issue of the applicability of the covenant not to sue in the APA to the TC600 and the 210 Patent; and (iii) denied the motion to dismiss without prejudice.On June 24, 2009, plaintiffs filed a motion to amend its complaint in order to assert that a second Arlon product (AD 1000) infringed a second Rogers patent, U.S. Patent No. 5,384,181 (the “181 Patent”). Arlon subsequently filed its opposition to plaintiffs’ motion to amend its complaint.On June 30, 2009, Arlon filed a motion for summary judgment seeking to dismiss the lawsuit based upon the APA.In an order issued October 9, 2009, the district court granted Arlon’s motion for summary judgment and dismissed all of Rogers’ affirmative patent infringement claims. The parties are currently in settlement discussions regarding the remaining claim in the case, which is Arlon’s affirmative claim for contractual indemnification for Rogers’ breach of a covenant not to sue Arlon. Environmental Matters H&H has been working with the Connecticut Department of Environmental Protection (“CTDEP”) with respect to its obligations under a 1989 consent order that applies to a property in Connecticut that H&H sold in 2003 (“Sold Parcel”) and an adjacent parcel (“Adjacent Parcel”) that together with the Sold Parcel comprises the site of a former H&H manufacturing facility.Remediation of all soil conditions on the Sold Parcel was completed on April 6, 2007, although H&H performed limited additional work on that site, solely in furtherance of now concluded settlement discussions between H&H and the purchaser of the Sold Parcel.Although no groundwater remediation is required, there will be monitoring of the Sold Parcel site for several years.On September 11, 2008, the CTDEP advised H&H that it had approved H&H’s Soil Action Remediation Action Report, dated December 28, 2007 as amended by an addendum letter dated July 15, 2008, thereby concluding the active remediation of the Sold Parcel. Approximately $29.0 million was expended through December 31, 2009, and the remaining remediation and monitoring costs for the Sold Parcel are expected to approximate $0.3 million.H&H previously received reimbursement of $2.0 million from an insurance company under a cost-cap insurance policy and in January 2010, net of attorney’s fees, H&H received $1.034 million as the final settlement of H&H’s claim for additional insurance coverage relating to the Sold Parcel.H&H also has been conducting an environmental investigation of the Adjacent Parcel, and is continuing the process of evaluating various options for its remediation of the Adjacent Parcel. Since the total remediation costs for the Adjacent Parcel cannot be reasonably estimated at this time, accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of H&H. 17 TABLE OF CONTENTS HHEM entered into an administrative consent order (the “ACO”) in 1986 with the New Jersey Department of Environmental Protection (“NJDEP”) with regard to certain property that it purchased in 1984 in New Jersey.The ACO involves investigation and remediation activities to be performed with regard to soil and groundwater contamination.HHEM and H&H settled a case brought by the local municipality in regard to this site in 1998 and also settled with certain of its insurance carriers.HHEM is actively remediating the property and continuing to investigate effective methods for achieving compliance with the ACO.A remedial investigation report was filed with the NJDEP in December 2007.By letter dated December 12, 2008, NJDEP issued its approval with respect to additional investigation and remediation activities discussed in the December 2007 remedial investigation report.HHEM anticipates entering into discussions with NJDEP to address that agency’s natural resource damage claims, the ultimate scope and cost of which cannot be estimated at this time. Pursuant to a settlement agreement with the former owner/operator of the site, the responsibility for site investigation and remediation costs, as well as any other costs, as defined in the settlement agreement, related to or arising from environmental contamination on the property (collectively, “Costs”) are contractually allocated 75% to the former owner/operator (with separate guaranties by the two joint venture partners of the former owner/operator for 37.5% each) and 25% jointly to HHEM and H&H after the first $1.0 million.The $1.0 million was paid solely by the former owner/operator.As of December 31, 2009, over and above the $1.0 million, total investigation and remediation costs of $1,353,970 and $451,658 have been expended by the former owner/operator and HHEM, respectively, in accordance with the settlement agreement.Additionally, HHEM indirectly is currently being reimbursed through insurance coverage for a portion of the Costs for which HHEM is responsible.HHEM believes that there is additional excess insurance coverage, which it intends to pursue as necessary. HHEM anticipates that there will be additional remediation expenses to be incurred once a remediation plan is agreed upon with NJDEP, and there is no assurance that the former owner/operator or guarantors will continue to timely reimburse HHEM for expenditures and/or will be financially capable of fulfilling their obligations under the settlement agreement and the guaranties.The additional Costs cannot be reasonably estimated at this time, and accordingly, there can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of HHEM. H&H and Bairnco (and/or one or more of their respective subsidiaries) have also been identified as potentially responsible parties (“PRPs”) under the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”) or similar state statutes at several sites and are parties to administrative consent orders in connection with certain other properties.H&H and Bairnco (and/or one or more of their respective subsidiaries) may be subject to joint and several liabilities imposed by CERCLA on PRPs.Due to the technical and regulatory complexity of remedial activities and the difficulties attendant in identifying PRPs and allocating or determining liability among them, H&H and Bairnco are unable to reasonably estimate the ultimate cost of compliance with such laws. H&H received a notice letter from the United States Environmental Protection Agency (“EPA”) in August 2006 formally naming H&H as a PRP at a superfund site in Massachusetts (the “Superfund site”).H&H is part of a group of thirteen (13) other PRPs (the “PRP Group”) to work cooperatively regarding remediation of the Superfund site.H&H executed a participation agreement, consent decree and settlement trust on June 13, 2008 and all of the other PRP’s have signed as well.On December 9, 2008, the EPA lodged the consent decree with the United States District Court for the District of Massachusetts and the consent decree was entered, after no comments were received during the thirty-day comment period on January 27, 2009.With the entry and filing of the consent decree, H&H was required to make two payments in 2009: one payment of$182,053 relating to the “true-up” of monies previously expended for remediation and a payment of $308,380 for H&H’s share of the early action items for the remediation project. In addition, on March 11, 2009, WHX executed a financial guaranty of H&H’s obligations in connection with the Superfund site. The PRP Group has both chemical and radiological PRPs.H&H is a chemical PRP; not a radiological PRP.The remediation of radiological contamination at the site, under the direction of the Department of Energy (“DOE”), has begun but is not expected to be completed until the Fall of 2011 at the earliest, and it may be delayed even further due to inadequate funding in the federal program financing the DOE work.Additional financial contributions will be required by the PRP Group when it starts its work upon completion of the DOE’s radiological remediation work. H&H has recorded a significant liability in connection with this matter. There can be no assurance that the resolution of this matter will not be material to the financial position, results of operations and cash flow of H&H. 18 TABLE OF CONTENTS HHEM is continuing to comply with a 1987 consent order from the Massachusetts Department of Environmental Protection (“MADEP”) to investigate and remediate the soil and groundwater conditions at the MA Property that is the subject of the Arista Development litigation discussed above.On January 20, 2009, HHEM filed with MADEP a partial Class A-3 Response Action Outcome Statement (“RAO-P”) and an Activity & Use Limitation (“AUL”) for the MA Property.By letter dated March 24, 2009, MADEP advised HHEM that the RAO-P did not require a comprehensive audit.By letter dated April 16, 2009, the MADEP advised HHEM that a MADEP AUL Audit Inspection conducted on March 18, 2009 did not identify any violations of the requirements applicable to the AUL.Together, the March 24 and April 16 MADEP letters, combined with HHEM’s Licensed Site Professional’s partial RAO opinion constitute confirmation of the adequacy of HHEM’s investigation of the MA Property as well as its remediation and post closure monitoring plans.HHEM is negotiating with MADEP and the Massachusetts Attorney General a covenant not to sue (CNTS) to cover the MA Property.Once the CNTS is executed, HHEM will file a Remedy Operation Status and will then work towards filing a Class A-3 RAO to close the site once groundwater monitoring demonstrates that the remediation has controlled the conditions at the site.In addition, HHEM has concluded settlement discussions with abutters of the MA Property and entered into settlement agreements with each of them.Therefore, HHEM does not expect that any claims from any additional abutters will be asserted, but there can be no such assurances. As discussed above, H&H and Bairnco and/or their subsidiaries have existing and contingent liabilities relating to environmental matters, including capital expenditures, costs of remediation and potential fines and penalties relating to possible violations of national and state environmental laws.H&H and Bairnco and/or their subsidiaries have substantial remediation expenses on an ongoing basis, although such costs are continually being readjusted based upon the emergence of new techniques and alternative methods.In addition, the Company has insurance coverage available for several of these matters and believes that excess insurance coverage may be available as well.The Company had approximately $6.7 million accrued related to estimated environmental remediation costs as of December 31, 2009. Based upon information currently available, including prior capital expenditures, anticipated capital expenditures, and information available on pending judicial and administrative proceedings, H&H and Bairnco and/or their subsidiaries do not expect their respective environmental costs, including the incurrence of additional fines and penalties, if any, relating to the operation of their respective facilities to have a material adverse effect on them, but there can be no such assurances that the resolution of these matters will not have a material adverse effect on the financial positions, results of operations and cash flows of H&H and Bairnco and/or their subsidiaries.The Company anticipates that H&H and Bairncoand/or their subsidiaries will pay such amounts out of their respective working capital, although there is no assurance that H&H and Bairncoand/or their subsidiaries will have sufficient funds to pay such amounts.In the event that H&H and Bairncoand/or their subsidiaries are unable to fund their liabilities, claims could be made against their respective parent companies, including WHX, for payment of such liabilities. On July 31, 2009, H&H reached a settlement agreement with an insurer for reimbursement of remediation and legal expense for five sites where H&H and/or its subsidiaries had incurred environmental remediation expenses.The insurer agreed to pay H&H $3,000,000 for past indemnity expense and $150,000 for past defense costs.Such insurance proceeds were received on August 10, 2009, and $3,000,000 was included in the “Income from proceeds of insurance claims” line on the consolidated statement of operations in the third quarter. Other Litigation Certain of the Company’s subsidiaries are defendants (“Subsidiary Defendants”) in numerous cases pending in a variety of jurisdictions relating to welding emissions.Generally, the factual underpinning of the plaintiffs’ claims is that the use of welding products for their ordinary and intended purposes in the welding process causes emissions of fumes that contain manganese, which is toxic to the human central nervous system.The plaintiffs assert that they were over-exposed to welding fumes emitted by welding products manufactured and supplied by the Subsidiary Defendants and other co-defendants.The Subsidiary Defendants deny any liability and are defending these actions.It is not possible to reasonably estimate the Subsidiary Defendants’ exposure or share, if any, of the liability at this time. 19 TABLE OF CONTENTS In addition to the foregoing cases, there are a number of other product liability, exposure, accident, casualty and other claims against WHX or certain of its subsidiaries in connection with a variety of products sold by such subsidiaries over several years, as well as litigation related to employment matters, contract matters, sales and purchase transactions and general liability claims, many of which arise in the ordinary course of business.There is also one filed and served case in state court arising out of H&H’s sale of a used piece of equipment which allegedly caused a fire resulting in property damage and interruption of a third party’s business operations.It is not possible to reasonably estimate the Company’s exposure or share, if any, of the liability at this time in any of these matters. There is insurance coverage available for many of the foregoing actions, which are being litigated in a variety of jurisdictions.To date, WHX and its subsidiaries have not incurred and do not believe they will incur any significant liability with respect to these claims, which they are contesting vigorously in most cases.However, it is possible that the ultimate resolution of such litigation and claims could have a material adverse effect on the Company’s results of operations, financial position and cash flows when they are resolved in future periods. Pension Plan Contingency Arising from the WPC Group Bankruptcy WHX’s other business through August 1, 2003, consisted of Wheeling-Pittsburgh Corporation (“WPC”) and six of its subsidiaries including Wheeling-Pittsburgh Steel Corporation (“WPSC”), a vertically integrated manufacturer of value-added and flat rolled steel products.WPSC, together with WPC and its other subsidiaries are referred to herein as the “WPC Group.”In 2000, the WPC Group filed petitions for relief under Chapter 11 of the Bankruptcy Code, and emerged from bankruptcy on August 1, 2003.Pursuant to the terms of the WPC Plan of Reorganization, the WPC Group ceased to be a subsidiary of WHX effective August 1, 2003, and from that date forward has been an independent company.However, the Company continues to have certain obligations related to WPC as it relates to the WHX Pension Plan, as discussed below. In July 2003, the Company entered into an agreement among the PBGC, WPC and WPSC, and the United Steelworkers of America, AFL-CIO-CLC (“USWA”), in settlement of matters relating to the Termination Litigation, in which the PBGC was seeking to terminate the WHX Pension Plan.Under the settlement, WHX agreed, among other things, (i) to certain administrative facts and legal conclusions about the WHX Pension Plan, as well as certain ongoing agreements, as set forth in the settlement agreement, and (ii) that WHX will not contest a future action by the PBGC to terminate the WHX Pension Plan in connection with a future WPC Group facility shutdown.In the event that such a plan termination occurs, the PBGC has agreed to release WHX from any claims relating to the shutdown.However, there may be PBGC claims related to unfunded liabilities that may exist as a result of a termination of the WHX Pension Plan. Item 4.(Removed and Reserved) PART II Item 5.Market for the Registrant’s Common Stock, Related Security Holder Matters, and Issuer Purchases of Equity Securities Market Price of Our Common Stock On November 24, 2008, the Company consummated a 1-for-10 reverse split of its outstanding common stock (the “Reverse Stock Split”).Pursuant to the Reverse Stock Split, every ten (10) shares of common stock issued and outstanding at the time the split was effected were changed and reclassified into one (1) share of common stock immediately following the Reverse Stock Split.The Reverse Stock Split affected all shares of common stock, stock options and rights of the Company outstanding at the effective time of the Reverse Stock Split.The Reverse Stock Split did not change the proportionate equity interests of the Company’s stockholders, nor were the respective voting rights and other rights of stockholders altered, except due to immaterial differences because fractional shares were not issued and the number of shares of a holder was rounded up.To enhance comparability, all references to the Company’s common stock and per share amounts contained in this Annual Report on Form 10-K and the accompanying financial statements and related notes, unless otherwise noted, have been adjusted on a retroactive basis as if the Reverse Stock Split had occurred on January 1, 2008. 20 TABLE OF CONTENTS WHX emerged from bankruptcy on July 29, 2005.The Company’s common stock issued upon its emergence from bankruptcy was traded on the “Pink Sheets” over-the-counter market under the symbol “WXCP.PK” through November 24, 2008.On November 24, 2008, the Company consummated the Reverse Stock Split and its common stock began trading on the “Pink Sheets” over-the-counter market on November 25, 2008 under the new symbol “WXCO.PK” after giving effect to the split.On December 5, 2008, the Company’s common stock was listed on the NASDAQ Capital Market and began trading under the symbol “WXCO.”The number of shares of common stock issued and outstanding as of March 24, 2010 was 12,178,565.As of March 24, 2010, there were approximately 33 holders of record of common stock.As of March 24, 2010, the closing price per share of our common stock was $2.53. The prices set forth in the following table represent the high and low sales prices of WHX’s common stock on the NASDAQ Capital Market and the “Pink Sheets” over-the-counter market, as applicable, for 2009 and 2008.The high and low sales prices for periods prior to November 24, 2008 have been adjusted to reflect the Reverse Stock Split: HIGH LOW First Quarter Second Quarter Third Quarter Fourth Quarter HIGH LOW First Quarter Second Quarter Third Quarter Fourth Quarter Rights Offering On September 25, 2008, WHX completed the Rights Offering.The Company sold 11,178,459 shares of common stock to existing stockholders through the exercise of rights at a subscription price of $14.00 per share, for an aggregate purchase price of approximately $156.5 million.SP II, which beneficially owned approximately 50.3% of the Company’s outstanding common stock immediately before the Rights Offering, subscribed for 8,630,910 shares of the Company’s common stock, for an aggregate purchase price of approximately $120.8 million.After giving effect to the Rights Offering, SP II owned 75% of the outstanding shares of common stock of the Company.The Company used the proceeds of the Rights Offering to (i) redeem preferred stock issued by a wholly-owned subsidiary of the Company, which was held by SP II, plus accumulated dividends, together totaling approximately $6.0 million, (ii) repay Company indebtedness to SP II of approximately $18.9 million, and (iii) repay $117.6 million of indebtedness and accrued interest of certain wholly-owned subsidiaries of the Company to SP II.After such payments, $14.0 million remained with the Company as cash, of which $13.2 million was used to repay additional debt of the Company on October 29, 2008. Dividend Policy The Company has never declared or paid any cash dividend on its common stock.The Company intends to retain any future earnings and does not expect to pay any dividends in the foreseeable future.H&H and Bairnco are restricted by the terms of their respective financing agreements from making dividends to WHX. 21 TABLE OF CONTENTS Securities Authorized for Issuance Under Equity Compensation Plans The following table details information regarding our existing equity compensation plans as of December 31, 2009. Equity Compensation Plan Information Plan category Number of securitiesto be issued upon exercise ofoutstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining availablefor future issuance under equity compensation plans (excluding securities reflected in column (a)) (a)(1) (b) (1) (c) (1) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders Total: $ Effective November 24, 2008, any unexercised options then outstanding to purchase shares of the Company’s common stock were adjusted pursuant to the terms of the 2007 Incentive Stock Plan to give effect to the Reverse Stock Split by reducing the number of share issuable thereunder to one-tenth (1/10) and increasing the exercise price to purchase one share of common stock under any such option by a multiple of ten (10).All amounts reported in this table have been adjusted accordingly to reflect the Reverse Stock Split. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations WHX, the parent company, manages a group of businesses on a decentralized basis.WHX owns H&H, a diversified holding company whose strategic business units encompass three reportable segments: Precious Metal, Tubing, and Engineered Materials.WHX also owns Bairnco, another diversified holding company that manages business units in three reportable segments:Arlon EM, Arlon CM and Kasco Replacement Products and Services.The business units of H&H and Bairnco principally operate in North America. WHX Business System The WHX Business System is at the heart of the operational improvement methodologies for all WHX companies and employees. Strategy Deployment forms the roof of the System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the System are the key performance indicators used to monitor and drive improvement.The steps of the System are the specific tool areas that drive the key performance indicators and overall performance.WHX utilizes lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. H&H’s Precious Metal Segment H&H’s Precious Metal activities include the fabrication of precious metal and their alloys into brazing alloys.H&H’s brazing alloys are used to join similar and dissimilar metals as well as specialty metals and some ceramics with strong, hermetic joints. H&H offers these metal joining products in a wide variety of alloys including gold, silver, palladium, copper, nickel, aluminum, and tin. These brazing alloys are fabricated into a variety of engineered forms and are used in many industries including electrical, appliance, transportation, construction, and general industrial, where dissimilar material and metal-joining applications are required. H&H’s operating income from precious metal products is principally derived from the “value added” of processing and fabricating and not from the purchase and resale of precious metal.In accordance with general practice, prices to customers are principally a composite of two factors: (1) the value of the precious metal content of the product and (2) the “fabrication value,” which includes the cost of base metals, labor, overhead, financing and profit.In 2009, H&H exited the business of precision electroplating electronic and electrical components primarily for use in the automotive industry.See discussion of Discontinued Operations in this section. 22 TABLE OF CONTENTS H&H Tubing Segment H&H manufactures a wide variety of steel tubing products.The Stainless Steel Seamless Tubing Group manufactures small-diameter precision-drawn seamless tubing both in straight lengths and coils.The Stainless Steel Tubing Group’s capabilities in long continuous drawing of seamless stainless steel coils allow this Group to serve the petrochemical infrastructure and shipbuilding markets.The Stainless Steel Tubing Group also manufactures products for use in the medical, semiconductor fabrication, aerospace and defense industries.The Specialty Tubing Group manufactures welded carbon steel tubing in coiled and straight lengths with a primary focus on products for the refrigeration, automotive, and HVAC industries. In addition to producing bulk tubing, the Specialty Tubing Group also produces value added products and assemblies for these industries. H&H Engineered Materials Segment The H&H Engineered Materials Segment manufactures and supplies products to the construction and building industries.H&H manufactures fasteners and fastening systems for the U.S. commercial flat roofing industry.Products are sold to building and roofing material wholesalers. The products are also private labeled to roofing system manufacturers. A line of specialty fasteners is produced for the building products industry for fastening applications in the construction and remodeling of homes, decking and landscaping.H&H also manufactures plastic and steel fittings and connectors for natural gas and water distribution service lines along with exothermic welding products for electrical grounding, cathodic protection, and lightning protection.In addition, H&H manufactures electro-galvanized and painted cold rolled sheet steel products primarily for the construction, entry door, container and appliance industries. Arlon Electronic Materials Segment Arlon EM’s principal products include high performance materials for the printed circuit board industry and silicone rubber-based insulation materials used in a broad range of industrial, military/aerospace, consumer and commercial markets. Arlon EM supplies high technology materials to the printed circuit board (“PCB”) industry.Arlon EM products are marketed principally to OEMs and PCB manufacturers around the world by a direct technical sales force in many cases in support of country and area specific distributors and manufacturer’s representatives.Arlon EM’s conventional laminates product line includes a wide variety of specialty polyimide and epoxy laminates and bonding films, as well as other high performance thermoset laminates.These materials are used in demanding commercial and military market applications including high density interconnect, surface mount technology, heat sink bonding, semiconductor testing, wireless communications and microvia PCBs.The microwave and radio frequency product area offers fluoropolymers (i.e. PTFE), ceramic-filled fluoropolymers, and other non-PTFE laminates that deliver the electrical performance needed in frequency-dependent circuit applications such as analog, digital and personal communication systems, high frequency military electronics, microwave antennas and cellular base station electronics.These products are supplied as copper-clad laminates with bonding plies or prepregs for production of multi-layer printed circuits. Arlon EM also manufactures a line of silicone rubber materials used in a broad range of military, consumer, industrial and commercial products.Typical applications and products include: silicone bagging materials for producing composite parts; silicone insulating tapes for electric traction motor coil windings; insulation materials for industrial and commercial flexible heaters; silicone materials for high temperature hose and duct markets; insulating tape for medium and high voltage electrical splices and self-fusing tapes for a variety of industrial and commercial applications; as well as compliant, thermally or electrically conductive silicone film adhesives known as Thermabond™ for heat sink-bonding to printed circuit boards. 23 TABLE OF CONTENTS Arlon Coated Materials Segment Arlon CM’s principal products include adhesive coated cast and calendared vinyl films, cast vinyl fabric, custom-engineered laminates, and coated and laminated films, foils, foams and papers used in a broad range of industrial, consumer and commercial products. Arlon CM specialty graphic films are marketed under the Arlon and Calon® brand names and include cast and calendared vinyl films that are manufactured in a wide variety of colors, face stocks and adhesive systems.These vinyl films are used in commercial and electrical signage, point of purchase displays, highway signage, fleet markings, and other commercial advertising applications.Arlon CM also manufactures laminated vinyl fabrics for corporate identity programs.These products are marketed under the ArlonFlex® brand name and complement the Calon® specialty graphic films. Arlon CM also manufactures and markets custom-engineered laminates and coated products.Typical applications include insulating foam tapes for thermopane windows, electrical insulation materials for motors and transformers, thermal insulation panels for appliances and cars, durable printing stock, coated foil tapes and transfer adhesives used in industrial assembly, and single and double-coated foam and film tapes and other custom engineered laminates for specific industrial applications. Kasco Replacement Products and Services Segment Kasco is a provider of meat-room products and maintenance services for the meat and deli departments of supermarkets; for restaurants; for meat and fish processing plants; and for distributors of electrical saws and cutting equipment throughout North America, Europe, Asia and South America.These products and services include band saw blades for cutting meat and fish, band saw blades for cutting wood and metal, grinder plates and knives for grinding meat, repair and maintenance services for food equipment in retail grocery and restaurant operations, electrical saws and cutting machines, seasoning products, and other related butcher supply products. Kasco’s products and services are sold under a number of brand names including Kasco Corporation and Atlanta Sharptech in the United States and Canada, Atlantic Service Co. in the United Kingdom and Canada, Bertram & Graf in Germany, and Biro France and EuroKasco in France. The following table presents information about reportable segments. In addition to the table below, please refer to the consolidated financial statements of WHX as of and for the years ended December 31, 2009 and 2008 to which the following discussion and analysis applies.See “Item8- Financial Statements and Supplementary Data”. 24 TABLE OF CONTENTS Statement of operations data: Twelve Months Ended (in thousands) December 31, Net Sales: Precious Metal $ $ Tubing Engineered Materials Arlon Electronic Materials Arlon Coated Materials Kasco Total net sales $ $ Segment operating income (loss) Precious Metal Tubing Engineered Materials Arlon Electronic Materials Arlon Coated Materials ) ) Kasco Total $ $ Unallocated corporate expenses & non operating units ) ) Income from proceeds of insurance claims, net Unallocated pension credit (expense) ) Corporate restructuring costs ) - Income from benefit plan curtailment - Asset impairment charge ) - Loss on disposal of assets ) ) Income from continuing operations $ $ (a) The Precious Metal segment operating income includes restructuring charges of $0.4 million in 2009. For 2009 and 2008, the Precious Metal segment also includes income of $0.6 million and $3.9 million, respectively, related to the liquidation of precious metal inventories valued at last-in, first-out (“LIFO”) cost. (b) The Tubing segment operating income in 2009 includes $0.9 million of asset impairment charges relating to certain equipment. (c) Segment operating results for the Arlon EM segment for 2009 include a $1.1 million goodwill impairment charge recorded to adjust the carrying value of one of the Arlon EM segment’s reporting units to its estimated fair value. (d) The operating loss for 2009 for the Arlon CM segment includes $0.3 million of restructuring charges, principally severance costs.The operating loss in 2008 for the Arlon CM segment includes $1.6 million of move costs to consolidate two plants in San Antonio, Texas into one.In addition to the direct move costs, 2008 results were negatively impacted by a plant shutdown and related operating inefficiencies related to the move. (e) The Kasco segment operating income in 2009 includes $0.2 million of asset impairment charges associated with certain real property located in Atlanta Georgia, as well as $0.5 million of restructuring charges incurred by one of its European operations. 25 TABLE OF CONTENTS 2009 Compared to 2008 Cost Actions Taken During the Twelve Months Ended December 31, 2009 Overview and Outlook The world-wide economic recession which became evident in the second half of 2008 continued to adversely impact net sales and profitability through the twelve months ended December 31, 2009.Significant end market declines were experienced by many of the Company’s served markets, especially general industrial, residential and industrial construction, transportation, and appliance markets. This had a material adverse effect on almost all of the Company’s businesses, driving sales down by over 21% during 2009 as compared to 2008.Most of the Company’s reportable segments experienced declines in operating income for 2009 compared to 2008. In late 2008, management prepared contingency plans to respond to the deteriorating economic conditions which were aggressively implemented in 2009.Significant cost containment actions were initiated across all of the business segments and the corporate headquarters.These 2009 actions included a reduction in compensation and benefits for salaried employees, layoffs in both the salaried and hourly workforce, the temporary idling of certain of the Company’s manufacturing facilities for various periods during 2009 to better match production with customer demand, and certain restructuring activities.The Company believes that the 2009 restructuring activities will strengthen its competitive position over the long term. Income from continuing operations for 2009 declined by $43.5 million from $51.7 million to $8.3 million, primarily as a result of lower sales from all reportable segments, which was partially offset by lower selling, general and administrative costs and a $4.0 million gain on proceeds from insurance claims compared to a $3.4 million gain on proceeds from insurance claims in 2008.The 2009 income from continuing operations included non-cash asset and goodwill impairment charges of $4.1 million, and non-cash pension expense of $14.2 million compared to pension-related income of $8.3 million for the same period of the prior year. The 2009 non-cash pension expense was principally a result of actuarial loss amortization.Such actuarial loss occurred primarily because investment return on the assets of the WHX Pension Plan during 2008 was significantly less than the assumed return of 8.5%, partially offset by an increase in discount rates. The operating income from continuing operations also included a gain from benefit plan curtailment of $3.9 million in 2008. In addition, during the twelve months ended December 31, 2009, income from continuing operations included a non-cash gain of $0.6 million from the liquidation of precious metal inventories valued at LIFO, as compared to a non-cash LIFO liquidation gain of $3.9 million in 2008. The Company expects to continue its initiatives to improve its operating efficiencies, working capital management and capital allocation, as well as its cost containment measures. The continuing implementation and utilization of the WHX Business System has been and will remain the primary driver to achieving these goals, which management believes are positioning the Company to realize enhanced performance as the global economy and the markets the Company serves recover. 26 TABLE OF CONTENTS Comparison of Twelve Months ended December 31, 2009 and 2008 The operating results for the twelve months ended December 31, 2009 and 2008 are shown in the following table (in thousands): Years Ended December 31, Net sales $ $ Gross profit Income from continuing operations Income (loss) from continuing operations before tax ) Income (loss) from continuing operations, net of tax ) Discontinued operations: Loss from discontinued operations, net of tax ) ) Gain (loss) on disposal of fixed assets, net of tax ) Net loss from discontinued operations ) ) Net income (loss) $ ) $ Net sales for the twelve months ended December 31, 2009 decreased by $146.6 million, or 21.5%, to $534.4 million, as compared to $681.0 million for the twelve months ended December 31, 2008.The lower sales volume across all the operating business segments was primarily driven by lower demand as a result of the current world-wide economic recession. Gross profit in the twelve months ended December 31, 2009 declined to $131.7 million as compared to $171.3 million in 2008. Gross profit margin for the twelve months of 2009 declined to 24.6% as compared to 25.2% during the same period of 2008. The decline in gross profit margin was primarily due to the effect of LIFO inventory liquidation gains, which were higher in 2008.During the twelve months ended December 31, 2009, gross profit included a non-cash gain of $0.6 million from the liquidation of precious metal inventories valued at LIFO, as compared to a non-cash LIFO liquidation gain of $3.9 million in the same period of 2008. Significantly lower sales volume and reduced absorption of certain manufacturing costs due to lower production levels in 2009 were mostly offset by improved operating efficiencies and cost reductions.Overall, we believe that operating management effectively maintained gross profit margin in 2009 in challenging business conditions. Selling, general and administrative (“SG&A”) expenses decreased $26.2 million to $107.1 million, or 20.0% of sales, in the twelve months ended December 31, 2009 from $133.3 million, or 19.6% of sales, in the same period of 2008.SG&A costs decreased in all segments, due to cost savings from headcount reduction and incentive pay accruals, lower legal fees, and thereduction of certain non-qualified postretirement benefits for former employees.Given the substantial drop in sales and the fixed nature of certain SG&A costs, the positive result of the Company’s efforts to reduce costs are reflected in the small increase in SG&A costs as a percentage of sales. A non-cash pension expense related to the Company’s pension plans of $14.2 million was recorded in the twelve months ended December 31, 2009.This non-cash pension expense primarily represents actuarial loss amortization.Such actuarial loss occurred principally because investment return on the assets of the WHX Pension Plan during 2008 was significantly less than the assumed return of 8.5%.In 2008, the Company recorded a favorable non-cash pension credit (income) of $8.3 million. In 2009, the Company evaluated the goodwill of its Silicone Technology Division (“STD”) reporting unit due to deterioration of its profitability and forecasted future operating income.STD sells silicone rubber products such as electrically insulating tapes and thermally conductive materials to the appliance, automotive, and military/aerospace markets and is included in the Arlon EM reportable segment.The decline in STD’s current and expected future profitability was principally caused by the downturn in U.S. economic activity accelerated by STD’s reliance on the appliance and automotive markets.As a result of the Company’s evaluation, a non-cash impairment charge of $1.1 million was recognized in the third quarter of 2009 to write down the goodwill. 27 TABLE OF CONTENTS The Company recorded other non-cash asset impairment charges totaling $3.0 million in the twelve months ended December 31, 2009.These charges included a $0.9 million non-cash impairment related to certain manufacturing equipment located at one of the Company’s Tubing facilities, and a $1.1 million non-cash impairment charge related to an investment accounted for under the equity method.The equipment had been utilized exclusively in connection with a discontinued product line, has no other viable use to the Company, and limited scrap value. The equity investment was sold by the Company during the third quarter for cash proceeds of $3.1 million, and the amount of the impairment represents the difference between the carrying value of the investment and the selling price.In addition, the Company evaluated its real property and recorded an impairment of $1.0 million due principally to the deterioration of the current real estate market. In 2009, the Company recorded income totaling $4.0 million from the proceeds of insurance claims. In one matter, H&H reached a settlement agreement with an insurer for reimbursement of $3.0 million in connection with five sites where H&H and/or its subsidiaries had incurred environmental remediation expenses. In another matter, H&H accrued a settlement reached with an insurance company related to an environmental site, and in January 2010, H&H received $1.034 million as the final settlement.During 2008, the Company received proceeds from the settlement of two discrete insurance claims.In 2008, a gain of $2.7 million was recorded in connection with the settlement of a claim related to an environmental site, and an additional $0.7 million related to a fire loss claim from 2002 at a plant of a subsidiary. Also in 2008, the Company recorded a $3.9 million non-cash curtailment gain resulting from the discontinuance of certain H&H post-retirement medical benefit plans, and a significant reduction in the number of individuals participating in the executive life insurance plan as of December 31, 2008. Restructuring costs of $1.9 million and $1.6 million were recorded for the twelve months ended December 31, 2009 and 2008, respectively.Restructuring costs of $0.6 million were recorded during the twelve months ended December 31, 2009 relating to the consolidation of the former Bairnco Corporate office into the WHX Corporate office.In April 2009, the Company announced the closure of a facility in New Hampshire which was part of the Precious Metal segment and the relocation of the functions to its facility in Milwaukee, Wisconsin.Such relocation has been completed and the Company has offered the facility for sublease.Restructuring costs of approximately $0.4 million were recorded in connection with this relocation, including an estimate of future net lease costs for the facility. Also during the twelve months ended December 31, 2009, the Company closed a leased facility in Dallas, Texas that was part of the Arlon CM segment, and will now service that business from its facility in San Antonio, Texas.The Company incurred severance and relocation costs of approximately $0.3 million in connection with the shutdown of the Dallas facility. EuroKasco recorded restructuring expenses of $0.5 million which related mainly to workforce reduction. In the prior year, the restructuring charges for the twelve months ended December 31, 2008 of $1.6 million represented move costs to consolidate two plants in San Antonio, Texas into one.The costs were incurred by the Arlon CM segment. Income from continuing operations decreased $43.5 million to $8.3 million for the twelve months ended December 31, 2009 as compared to $51.7 million for the same period of 2008. The lower income from continuing operations in the 2009 period was principally driven by decreased sales and gross profit in all of the operating segments in addition to a net increase in non-cash pension expense of $22.5 million, plus non-cash asset impairment charges of $3.0 million and a goodwill impairment charge of $1.1 million in 2009.Cash proceeds from insurance claims were $4.0 million in 2009 compared to $3.4 million in 2008.In addition, 2008 operating income included a gain of $3.9 million as a result of benefit plan curtailment. Interest expense was $25.8 million for the twelve months ended December 31, 2009, representing a 29.0% decrease in comparison to $36.3 million in 2008, as total borrowings decreased.In September 2008, WHX completed the Rights Offering, raising $156.5 million in equity and cash, of which approximately $13.2 million was used to pay down senior debt and $142.5 million was used to pay down certain related party long-term debt. Realized and unrealized losses on derivatives were $0.8 million and $1.4 million for the twelve months ended December 31, 2009 and 2008, respectively. The derivative financial instruments utilized by H&H are precious metal forward and future contracts, which are used to economically hedge H&H’s precious metal inventory against price fluctuations. For the twelve months ended December 31, 2009, a tax benefit of $0.5 million was recorded, principally for state income taxes.For 2008, an income tax provision of $1.3 million was recorded, principally for state and foreign income taxes.The Company has not recorded any federal income tax benefit in 2009 due to the uncertainty of realizing the benefit of the Company’s NOLs in the future. In 2008, the Company was subject to the federal Alternative Minimum Tax (“AMT”). The Company has recorded a deferred tax valuation allowance to the extent that it believes that it is more likely than not that the benefits of its deferred tax assets, including those relating to its NOLs, will not be realized in future periods. The twelve month period ended December 31, 2009 reflects a favorable impact of $0.5 million which resulted from a change in the effective tax rate at which the deferred state income taxes of certain subsidiaries are estimated to be realized.This was partially offset by a state income tax expense of $0.4 million recorded by the Company in 2009 due to the Company’s accrual for uncertain tax positions for the current year and additional interest accrued. 28 TABLE OF CONTENTS The discontinued operations segregated on the statement of operations are the Company’s ITD and Sumco subsidiaries.In 2008, the Company decided to exit the welded specialty tubing market in Europe and close ITD, sell its assets, pay off ITD’s debt using cash generated by ITD, and repatriate the remaining cash. The decision to exit this market was made after evaluating current economic conditions and ITD’s capabilities, served markets, and competitors. In 2008, the Company recorded an asset impairment charge of $0.5 million related to the long-lived assets of ITD.ITD ceased operations in the third quarter of 2009, and has offered its facility for sale.In 2008, the Company also evaluated its Sumco subsidiary in light of ongoing operating losses and future prospects.Sumco provided electroplating services primarily to the automotive market and was included in the Precious Metal reportable segment.Sumco had declining cash flows in 2008 and projected negative cash flows for 2009, principally caused by the decline in U.S. economic activity and Sumco’s reliance on the automotive market for over 90% of its sales. The Company decided to exit this business.In 2009, Sumco incurred severance costs of approximately $0.5 million. On December 31, 2009, Sumco entered into a two-year lease of its manufacturing facility located in Indianapolis, Indiana with a company owned by two former employees of Sumco (the “Tenant”).As part of the lease, Sumco granted the Tenant an option to purchase the facility beginning on January 1, 2011, as well as granted the Tenant a right of first refusal to purchase the facility by matching a bona fide offer of a third party.In addition, Sumco sold various machinery, equipment, and inventory to the Tenant and has licensed the “Sumco” name to the Tenant during the lease term.The two discontinued operations had aggregate operating losses of $5.4 million and $8.5 million during the twelve months ended December 31, 2009 and 2008, respectively. The 2009 and 2008 operating losses include $1.1 million and $8.3 million of asset impairment charges, respectively, related to certain fixed assets of the discontinued operations. In addition, ITD reported a gain of $1.7 million in 2009 from the sale of certain machinery and equipment. Net loss for the twelve months ended December 31, 2009 was $21.2 million, or $1.74 loss per share on 12,179,000 shares outstanding, compared to net income of $3.0 million or $0.75 earnings per share for the twelve months ended December 31, 2008, on 4,001,000 shares outstanding. 29 TABLE OF CONTENTS Segment sales and operating income data for the twelve months ended December 31, 2009 and 2008 are shown in the following table (in thousands): Statement of operations data: Years Ended December 31, (in thousands) Inc(decr) % chg Net Sales: Precious Metal $ $ $ ) -33.6 % Tubing ) -25.5 % Engineered Materials ) -22.3 % Arlon Electronic Materials ) -6.3 % Arlon Coated Materials ) -16.7 % Kasco ) -9.1 % Total net sales $ $ $ ) -21.5 % Segment operating income (loss): Precious Metal $ $ $ ) -68.3 % Tubing ) -50.5 % Engineered Materials ) -25.1 % Arlon Electronic Materials ) -30.5 % Arlon Coated Materials ) ) % Kasco ) -24.8 % Total segment operating income $ $ $ ) -42.2 % The comments that follow compare revenues and operating income by segment for the twelve months ended December 31, 2009 and 2008. Precious Metal The Precious Metal segment net sales decreased by $43.5 million, or 33.6%, to $86.0 million in 2009.The decreased sales were primarily driven by lower volume in all of its markets, particularly sales to the automotive industry, appliance markets, electrical, and commercial construction, in 2009 compared to 2008.The brazing alloys made by this segment are fabricated into a variety of engineered forms and are used in many industries including electrical, appliance, transportation, construction, general industrial, and other metal-joining industries. Therefore, the broad-based recession significantly reduced the sales of the Precious Metal segment. Segment operating income decreased by $11.8 million to $5.5 million in 2009, compared to operating income of $17.3 million in 2008.The decrease was primarily driven by the sales decline. In addition, during the twelve months ended December 31, 2009, gross profit included a non-cash gain of $0.6 million from the liquidation of precious metal inventories valued at LIFO, as compared to a non-cash LIFO liquidation gain of $3.9 million in the same period of 2008. Furthermore, the Precious Metal segment operating income includes restructuring charges of $0.4 million in 2009. One of the discontinued operations, Sumco, was previously part of this Precious Metal segment but has now been excluded from the segment’s operating results. Tubing In 2009, the Tubing segment sales decreased by $25.8 million, or 25.5%, resulting from lower sales to the home appliance markets serviced by the Specialty Tubing Group. There was also a reduction in sales to the petrochemical and shipbuilding markets serviced by the Stainless Steel Tubing Group, which was partially offset by strength in sales to the defense, aerospace and medical markets. 30 TABLE OF CONTENTS Segment operating income decreased by $4.8 million on the lower sales, to $4.7 million in 2009 compared to $9.6 million in 2008, including a non-cash asset impairment charge of $0.9 million in 2009.The asset impairment charge related to equipment utilized exclusively in connection with a discontinued product line, has no other viable use to the Company, and limited scrap value.Operating income as a percentage of sales for 2009 versus 2008 declined more than the sales decline because fixed costs could not be reduced in the same proportion as the sales decline, partially offset by manufacturing efficiency and cost saving effort. One of the discontinued operations, ITD, was previously part of this Tubing segment but has now been excluded from the segment’s operating results. Engineered Materials The Engineered Materials segment sales in 2009 decreased by $55.1 million, or 22.3%, as compared to 2008, with continued weakness experienced in the commercial flat roofing fasteners market, natural gas and other utility connectors used in residential construction, as well as a drop in electrical connector sales to its international markets. Segment operating income was $16.9 million in 2009, compared to $22.6 million in 2008.The decline in operating income was principally the result of the lower sales volume, partially offset by pricing increases and cost saving efforts from manufacturing and selling, general and administrative functions. Arlon EM Arlon EM segment sales declined by $4.1 million, or 6.3%, in 2009 compared to 2008. The sales reduction was primarily due to lower sales of flexible heater and coil insulation products, which was partially offset by improved sales related to military programs and increased sales of PCB materials related to infrastructure in China and India. Segment operating income decreased $1.9 million to $4.3 million for 2009, principally due to a non-cash goodwill impairment charge of $1.1 million during the third quarter of 2009 based on a valuation of its STD reporting unit.The other major factor contributing to reduced operating income was the lower sales volume, which was partially offset by favorable product mix and increased volume in the low-cost China manufacturing facility, as well as reduced staffing expense compared to 2008. Arlon CM Arlon CM segment sales declined by $12.1 million, or 16.7%, in 2009 compared to 2008. The world-wide economic recession has adversely affected demand in the Asian shipping container and the North American and European graphics market for corporate imaging.Arlon CM sales were also adversely affected by lower demand from its automotive, appliance and electronics customers. Operating loss was $0.6 million in 2009 (including $0.3 million of restructuring charges) and $1.2 million in 2008 (driven to a loss by $1.6 million of restructuring charges). Although the sales decline had a negative effect on operating loss, gross profit margin remained constant, principally as a result of certain efficiency improvements from implementation of the WHX Business System and past restructuring activities. Kasco Kasco segment sales declined by $6.1 million, or 9.1%, in 2009 compared to 2008.Sales to U.S. grocery stores and other route sales softened along with weakness in distributor sales in North America, and in European sales.The decline in European sales was significantly affected by the translation effect of a stronger U.S. dollar, but also reflected global economic weakness. 31 TABLE OF CONTENTS Operating income from the Kasco segment was $2.8 million for 2009, which was $0.9 million lower than 2008. Primary factors besides lower sales that reduced 2009 operating income included restructuring charges of $0.5 million and an asset impairment charge of $0.2 million. Gross profit margin was comparable between the years because lower gross profit margin from sales mix was offset by more efficient manufacturing operations and better labor and spending control.EuroKasco recorded restructuring charges of $0.5 million during the third quarter of 2009 as a result of workforce reduction due to the weakness in machinery sales volume.In addition, Kasco US recorded an asset impairment charge of $0.2 million during the fourth quarter of 2009 as a result of a valuation of its real properties. General Outlook Demand for most of our products is cyclical in nature and sensitive to general economic conditions. Our businesses sell to many cyclical industries such as the commercial and residential construction, energy, appliance and automotive industries and consumer markets. As a result, downturns in the United States and worldwide economies, like the one currently taking place, or in any of those markets could materially adversely affect our results of operations and cash flows.In response to the current economic downturn, in addition to accelerating the implementation of the WHX Business System, the Company has executed specific plans of action to reduce costs by rationalizing our workforce and consolidating operations. We continue to introduce new products and gain market share where possible. On January 4, 2009, the Company implemented a 5% salary reduction to annual salaries over $40,000 for all salaried employees, including all of the Company’s executive officers, in furtherance of the Company’s ongoing efforts to lower its operating costs. The Company also suspended its employer contributions to 401(k) savings plans for all employees not covered by a collective bargaining agreement. Additionally, during 2009, the Company’s bonus program for senior management of its operations was significantly curtailed.In January 2010, the Company reinstated the 5% salary reduction and its matching contribution to the 401(k) savings plan. The Company also fully reinstated in 2010 its bonus plan for senior management, subject to the terms and conditions of the bonus plan. Management has taken these and other precautionary steps to lessen the impact of the downturn in the U.S. and global economy. While changes in market demand are not within our control, we are focused on the areas we can impact.We expect the continuing application of the WHX Business System and other cost improvement initiatives to continue to positively impact our productivity and profitability and result in a more efficient infrastructure that we can leverage when demand growth returns. Additionally, we continue to seek opportunities to gain market share in markets we currently serve, expand into new markets and develop new product features in order to mitigate the impact of reduced demand as well as broaden our sales base. In addition to challenges with overall demand, volatility in the cost of raw materials is ongoing.We currently expect the costs of commodity raw materials to continue to be volatile in 2010.If raw material prices increase, we may not be able to fully recover the cost by passing them on to our customers through price increases due to the competitive nature of the markets we serve and the depressed economic conditions. Liquidity and Capital Resources The Company recorded a net loss of $21.2 million in 2009, but generated $39.5 million of positive cash flow from operating activities.This compares with net income of $3.0 million and $10.1 million provided by cash flows from operating activities in 2008. Prior to 2008, the Company incurred significant losses and negative cash flows from operations, and as of December 31, 2009 had an accumulated deficit of $452.4 million. On March 7, 2005, WHX filed a voluntary petition to reorganize under Chapter 11 of the Bankruptcy Code.WHX continued to operate its business and own and manage its assets as a debtor in possession until it emerged from protection under Chapter 11 of the Bankruptcy Code on July 29, 2005. As of December 31, 2009, the Company’s current assets totaled $152.7 million and its current liabilities totaled $103.3 million, resulting in working capital of $49.4 million, as compared to working capital of $48.3 million as of December 31, 2008.The Company has reduced its level of debt in 2009 from $205.5 million as of December 31, 2008 to $174.2 million as of December 31, 2009 in connection with its continuing operations, and also repaid $4.7 million of debt from its discontinued operations. 32 TABLE OF CONTENTS See the discussions below regarding the separate liquidity of WHX the parent company, H&H and Bairnco. Rights Offering On September 25, 2008, WHX completed the Rights Offering which significantly reduced debt and increased equity.As a result of the Rights Offering, the Company sold 11,178,459 shares of common stock to existing stockholders through the exercise of rights at a subscription price of $14.00 per share, for an aggregate purchase price of approximately $156.5 million, of which SP II subscribed for 8,630,910 shares , for an aggregate purchase price of approximately $120.8 million.The Company used the proceeds of the Rights Offering to (i) redeem preferred stock issued by a wholly-owned subsidiary of the Company, which was held by SP II, plus accumulated dividends, together totaling approximately $6.0 million, (ii) repay Company indebtedness to SP II of approximately $18.9 million, and (iii) repay $117.6 million of indebtedness and accrued interest of certain wholly-owned subsidiaries of the Company to SP II.After such payments, $14.0 million remained with the Company as cash, of which $13.2 million was used to repay additional debt of the Company on October 29, 2008. WHX Corporation, the parent company WHX, the parent company’s, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiaries, H&H and Bairnco, and other discrete transactions.H&H’s credit facilities effectively do not permit it to transfer any cash or other assets to WHX with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $12.0 million, $9.5 million of which has been distributed. The remaining $2.5 million is not permitted to be loaned to WHX before March 31, 2010.H&H’s credit facilities are collateralized by a first priority lien on all of the assets of H&H and its subsidiaries.Similarly, Bairnco’s credit facilities and term loan do not permit it to make any distribution, pay any dividend or transfer any cash or other assets to WHX other than common stock of Bairnco and up to $0.6 million annually for services performed by WHX on behalf of Bairnco, under certain circumstances.Bairnco’s credit facilities are collateralized by a first priority lien on all of the assets of Bairnco and of its U.S. subsidiaries. WHX’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the WHX Pension Plan and paying WHX’s administrative costs.The significant decline of stock prices starting in 2008 across a cross-section of financial markets contributed to an unfunded pension liability of the WHX Pension Plan which totaled $101.1 million as of December 31, 2009 and $132.8 million as of December 31, 2008.The Company expects to have required minimum contributions for 2010 and 2011 of $9.6 million and $21.0 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as a plan termination. In 2008 and 2009, there have been no dividends from H&H or Bairnco to WHX (due to covenant restrictions in their respective credit facilities) and WHX’s principal sources of cash flow have consisted of: · The sale of WHX CS’s investment in CoSine Communications to SP II for $3.1 million in July 2009. The investment was purchased in 2005. · As permitted by the March 29, 2007 amendment and waiver to the H&H credit facilities, unsecured loans from H&H for certain required payments to the WHX Pension Plan ($1.8 million loanedin 2009); and · As permitted by a March 12, 2009 amendment to the H&H credit facilities, an unsecured loan from H&H to WHX for other uses in the aggregate principal amount of up to approximately $12.0 million (initially amended on July 27, 2007 to be up to $7.0 million), subject to certain limitations, of which approximately $9.5 million has already been distributed ($2.5 million loaned in 2009). The remaining $2.5 million is not permitted to be loaned to WHX before March 31, 2010. 33 TABLE OF CONTENTS As of December 31, 2009, WHX and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to WHX had cash of approximately $3.3 million and current liabilities of approximately $11.0 million.Such current liabilities include $9.6 million of estimated required contributions to the WHX Pension Plan, which WHX is permitted to borrow from H&H pursuant to H&H’s credit agreements. Management expects that WHX will be able to fund its operations in the ordinary course over at least the next twelve months. Shelf Registration Statement Pursuant to a shelf registration statement filed on Form S-3 with the SEC and declared effective on June 29, 2009, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement will be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.However,management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense.The net proceeds of any such issuances under the shelf registration statement could be used for general corporate purposes, which may include working capital and/or capital expenditures. Handy & Harman and Bairnco Widely-documented commercial credit market disruptions have resulted in a tightening of credit markets worldwide.Liquidity in the global credit market has been severely contracted by these market disruptions, making it costly to obtain new lines of credit or to refinance existing debt, when debt financing is available at all.The effects of these disruptions are widespread and difficult to quantify, and it is impossible to predict when the global credit market will materially improve or when the credit contraction will significantly ease. H&H’s senior credit facilities expire in June 2011 and Bairnco’s senior credit facilities expire in July 2012.As a result of the ongoing credit market conditions, the Company may not be able to obtain additional debt or equity financing if necessary or desired. Furthermore, one or more of the financial institutions that make available H&H and Bairnco’s revolving credit facilities may become unable to fulfill their funding obligations, which could materially and adversely affect liquidity. The ability of both H&H and Bairnco to draw on their respective revolving lines of credit is limited by their respective borrowing base of accounts receivable and inventory.As of December 31, 2009, H&H’s availability under its credit facilities was $22.7 million, and Bairnco’s availability under its U.S. credit facilities was $10.5 million.As of March 23, 2010, H&H’s availability under its credit facilities was approximately $18.5 million, and Bairnco’s availability under its U.S. credit facilities was approximately $9.2 million.However, there can be no assurances that H&H and Bairnco will continue to have access to all or any of their lines of credit if their respective operating and financial performance does not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If either H&H or Bairnco do not meet certain of their respective financial covenants or satisfy the relevant borrowing base criteria, and if they are unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, their ability to access available lines of credit could be limited, their debt obligations could be accelerated by their respective lenders, and their liquidity could be adversely affected. The Company We do not anticipate that the Company will have any additional sources of cash flow other than (i) as described above, (ii) from operations, (iii) from the sale of assets and/or businesses, and (iv) from other discrete transactions. 34 TABLE OF CONTENTS Management is utilizing the following strategies to continue to enhance liquidity: (1) continuing to implement improvements, using the System, throughout all of the Company’s operations to increase operating efficiencies, (2) supporting profitable sales growth both internally and potentially through acquisitions, (3) evaluating strategic alternatives with respect to all lines of business and/or assets and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow.The Company also plans to continue, as appropriate, cost containment measures that it implemented during 2009. The ability of the Company to meet its cash requirements for at least the next twelve months is dependent, in part, on the Company’s continuing ability to meet its business plans. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and the sale of certain assets and/or businesses. Furthermore, if the Company’s cash needs are significantly greater than anticipated or the Company does not materially meet its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company, if at all.There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs.The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. Discussion of Consolidated Statement of Cash Flows Operating Activities For the twelve months ended December 31, 2009, $39.5 million was provided by operating activities, $1.9 million was used by investing activities, and $37.6 million was used in financing activities.The following table provides supplemental information regarding the Company’s cash flows from operating activities for the twelve months ended December 31, 2009 and 2008: 35 TABLE OF CONTENTS (in thousands) Twelve Months Ended December 31, (in thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Non-cash items: Depreciation and amortization Asset and goodwill impairments - Accrued interest not paid in cash Pension expense (credit), net of payments ) Income from curtailment of employee benefit obligations - ) Other Net income (loss) plus non-cash items Discontinued operations Working capital: Trade and other receivables Precious metal inventory ) Inventory other than precious metal Other current assets Other current liabilities ) ) Total working capital effect Non-recurring payment to SP II of accrued interest - ) Other items-net ) Net cash provided by operating activities $ $ Although the Company reported a net loss of $21.2 million for the twelve months ended December 31, 2009, non-cash income and expense items, including depreciation and amortization of $19.4 million, non-cash asset and goodwill impairment charges of $4.2 million, non-cash pension expense of $14.2 million, and long-term interest expense not paid in cash of $10.9 million, resulted in the positive cash flow from operations.Other working capital accounts generated $4.7 million in the twelve month period.The Company’s discontinued operations, ITD and Sumco, produced an operating cash inflow of $7.3 million by liquidating working capital. Net cash provided from operating activities for the twelve months ended December 31, 2008 totaled $10.1 million.Non-cash income and expense items were $29.2 million and discontinued operations generated $13.2 million cash by liquidating assets, which partially offset by use of $31.3 million for accrued interest paid to SP II (with proceeds of the Rights Offering). Operating cash flow of $39.5 million for the twelve months ended December 31, 2009 favorably compares to $10.1 million in the same period in 2008.Operating cash flow was negatively impacted by reduced profit, but this was offset by reduced use of cash for working capital of $4.5 million in 2009 and the non-recurring payment of accrued interest of $31.3 million in the 2008 period. Accounts receivable from continuing operations totaled $71.8 million as of December 31, 2009 and $77.4 million as of December 31, 2008.The number of days’ sales outstanding in accounts receivable was comparable between periods, as was the accounts receivable turnover rate.The Company effectively managed its accounts receivable and its costs despite the negative recessionary trends affecting many of the markets that the Company’s subsidiaries operate in. 36 TABLE OF CONTENTS Inventory from continuing operations at December 31, 2009 was reduced by $10.4 million as compared to December 31, 2008.Non precious metal inventory provided $14.3 million of cash in the twelve months ended December 31, 2009 as management adjusted inventories in response to continued weakness in sales, as well as by improvements in inventory management using the WHX Business System, which includes lean manufacturing and other managerial processes.These inventory reduction factors more than offset a non-recurring cash expenditure of $7.4 million needed to acquire precious metal inventory to replace customer-owned silver being used in H&H’s production processes.In 2008, $6.1 million of cash flow was generated by changes in inventory.The Company continues to focus on inventory management. Total accrued interest due to SP II, including both the current and long-term portions, provided $10.9 million of interest accrued in the 2009 period, and used a net amount of $12.4 million in the 2008 period.The 2008 net amount reflects the payment of $31.3 million of accrued interest using the proceeds of the Rights Offering, partially offset by $19.0 million of interest accrued during the 2008 period.The reason for the decline in accrued interest is that the Company has reduced its level of debt substantially since 2008, principally using the proceeds of the Rights Offering completed on September 25, 2008. Investing Activities Investing activities used $1.9 million in 2009 and $5.8 million in 2008.Capital spending in the 2009 period was $7.7 million, as compared to $12.1 million spent in the 2008 period.The Company paid net proceeds of $0.4 million related to its settlements of precious metal derivative contracts in 2009, as compared to net payments totaling $1.7 million in 2008.Also in the 2008 period, net proceeds from the sale of assets totaled $8.2 million, principally from the sale of the Rancho Cucamonga, California land and plant building utilized by Arlon, Inc., which it has leased back from the buyer under a 15-year lease with two 5-year renewal options.In the 2009 period, the Company’s discontinued operations sold certain equipment for aggregate proceeds of $2.9 million, and the Company also sold its equity investment in CoSine Communications, Inc. for $3.1 million. Financing Activities Financing activities used a net amount of $37.6 million in the twelve month period ended December 31, 2009, principally due to the net repayment of $17.2 million under its term loan agreements during the period.Such repayments included both scheduled principal payments as well as unscheduled payments of approximately $15.6 million, including $5.0 repaid on H&H’s indebtedness under its Loan and Security Agreement with Wachovia Bank, National Association (“Wachovia”), as agent (the “Wachovia Facilities”) pursuant to the May 9, 2009 amendment.Also, on August 19, 2009, the proceeds of an insurance claim of $3.2 million was used to repay $3.0 million of the Wachovia Facilities.In addition, on August 19, 2009, Bairnco repaid $3.0 million of the Ableco Facility.H&H’s subsidiary, ITD, which is classified as a discontinued operation, repaid $4.6 million of debt using proceeds from the sale of equipment and cash provided by the liquidation of its working capital.The Company’s indebtedness under its revolving credit facilities also declined (by a net amount of $14.2 million) in the 2009 period.The Company continued to effectively manage cash and working capital in the 2009 period despite the decline in sales. The Company paid $2.1 million of financing fees during 2009, of which $0.9 million were directly charged to interest expense, as compared to $1.6 million paid in 2008. These fees principally related to extending the Company's credit facilities in both periods. For the twelve months ended December 31, 2008, financing activities used a net amount of $1.6 million.The completion of the Rights Offering resulted in cash proceeds, net of expenses, of $155.8 million, $120.8 million of which represented SP II’s participation.Of the total proceeds, $111.2 million was used to repay debt to SP II, and $31.3 million was used to pay SP II accrued interest, which was reflected in operating cash flows as mentioned above.In addition to the debt repaid to SP II, there were $30.9 million of net repayments of term loans in 2008.In addition to the scheduled principal repayments, Bairnco used the proceeds of its sale of the Rancho Cucamonga property described above to repay $7.8 million of the term loan under its Credit Agreement with Wells Fargo Foothill, Inc. (“Wells Fargo”), as arranger and administrative agent thereunder (the “Wells Fargo Facility”).Bairnco also repaid $1.8 million of principal on its term loan upon receipt of an income tax refund of the same amount during the 2008 period.H&H borrowed an additional $4.0 million under its Wachovia Facility on February 14, 2008. There was a net repayment on the Company’s revolving credit facilities of $17.1 million, and the payment of $1.6 million of financing fees during the 2008 period. 37 TABLE OF CONTENTS Debt The following are the terms and conditions of the Company’s various credit facilities. Handy & Harman H&H’s financing agreements include the Wachovia Facilities, which provide for revolving credit and term loan facilities, and its Loan and Security Agreement with Steel Partners II Liquidating Series Trust (Series E), (the “SP II Series E Trust”), as successor-in-interest to SP II (the “Term B Loan”). The Wachovia Facilities currently provide for maximum borrowings of $115 million, consisting of a revolving credit facility of up to $75 million of borrowings dependent on the levels of and collateralized by eligible accounts receivable and inventory, and reduced by the amount of certain term and supplemental term loans outstanding to Wachovia. In addition, the Wachovia Facilities also include term loans funded by Ableco ($43.3 million as of December 31, 2008 and$31.9 million currently). The term loans are collateralized by eligible machinery and equipment and real estate. The revolving credit facility and the term and supplemental loans payable under the Wachovia Facilities bear interest at LIBOR, which shall at no time be less than 1.00%, plus applicable margins of between 2.75% and 3.75%, or the U.S. Base rate (Prime rate, which shall at no time be less than 3.00%) plus 1.00% to 2.00%. The applicable margin for the revolving credit facility and the term loans payable under theWachovia Facilities is dependent on H&H’s Quarterly Average Excess Availability for the prior quarter, as that term is defined in the agreement. The term loans payable to Ableco bear interest at LIBOR, which shall at no time be less than 3.25%, plus an applicable margin of 11.75%, or the U.S. Base rate (Prime rate, which shall at no time be less than 5.00%) plus 10.00%. Borrowings under the Wachovia Facilities are collateralized by first priority security interests in and liens upon all present and future stock and assets of H&H and its subsidiaries, including all contract rights, deposit accounts, investment property, inventory, equipment, real property, and all products and proceeds thereof.Principal payments for the term loans under the Wachovia Facilities are due in monthly installments of $0.3 million. The Wachovia Facilities contain affirmative, negative, and financial covenants(including minimum EBITDA, maximum Senior Leverage Ratio, and limited Capital Expenditures, as such terms are defined therein), and cash distributions that can be made to WHX are restricted. The Company was in compliance with the applicable covenants at December 31, 2009. The Wachovia Facilities mature on June 30, 2011. The Term B Loan also matures on June 30, 2011.H&H was indebted to SP II under the Term B Loan until July 15, 2009, when SP II assigned its interest in the Term B Loan to SP II Series E Trust.The Term B Loan provides for annual payments based on 40% of excess cash flow as defined in the agreement (no principal payments are currently payable).Interest accrues monthly at the Prime Rate plus 14%, and at no time shall the Prime Rate (as that term is defined in the agreement) be below 4.0%. Pursuant to the terms of a subordination agreement between Steel and the participants in the Wachovia Facilities, H&H’s interest payable to Steel is accrued but not paid.The Term B Loan has a second priority security interest in and lien on all assets of H&H, subject to the prior lien of the Wachovia Facilities and H&H’s $12 million guaranty and security interest for the benefit of Ableco as agent of the Bairnco indebtedness. In addition, H&H has pledged a portion of all outstanding stock of Indiana Tube Danmark A/S, a Danish corporation, and Protechno, S.A., a French corporation, both of which are indirect wholly-owned subsidiaries of H&H. The Term B Loan contains affirmative, negative, and financial covenants (including minimum EBITDA, maximum Senior Leverage Ratio, and limited Capital Expenditures, as such terms are defined therein), and cash distributions that can be made to WHX are restricted. The Company was in compliance with the applicable covenants at December 31, 2009. The Term B Loan also contains cross-default provisions with the Wachovia Facilities. On March 12, 2009, H&H and almost all of its subsidiaries amended each of the Wachovia Facilities and the Term B Loan to, among other things, (i) extend the term of the loans for two years until June 30, 2011, (ii) increase certain interest rates, (iii) reset the levels of certain financial covenants, (iv) permit the disposition and/or cessation of operations of certain of H&H’s direct and indirect subsidiaries (v) provide for an increase in the aggregate amount of unsecured loans, distributions or other advances from H&H to WHX for general business purposes from up to $7.0 million to up to $12.0 million, subject to certain limitations, and (vi) provide for an increase in the existing limited guaranty by H&H in favor of Ableco (the “H&H Guaranty”) from up to $7.0 million to up to $12.0 million.In addition, the Wachovia Facilities were also amended to, among other things, reduce the amount of the credit facility from $125.3 million to $115.0 million including decreasing the revolving credit facility from $83.0 million to $75.0 million. 38 TABLE OF CONTENTS On May 8, 2009, H&H and its subsidiaries further amended the Wachovia Facilities to provide for, among other things, additional term loans to the borrowers thereunder in the aggregate principal amount of approximately $5.3 million, which were consolidated with the existing term loans under the Wachovia Facilities for a combined aggregate principal amount of $15.0 million, and additional guaranties by certain subsidiary trusts.Pursuant to this amendment: (i) a portion of the obligations under the tranche B term loan under the Wachovia Facilities was prepaid in an amount equal to $5.0 million; and (ii) the remaining available proceeds of the term loans are to be used for operating and working capital purposes. The Term B Loan was also amended on May 8, 2009 to provide for additional guaranties by certain subsidiary trusts. Effective July 31, 2009, H&H and its subsidiaries amended each of the Wachovia Facilities and the Term B Loan to, among other things, (i) reset certain financial covenants, (ii) increase the H&H Guaranty of Bairnco’s obligations under the Ableco Facility from up to $12 million to up to $17 million, and (iii) provide for the repayment of a portion of the term loan under the Wachovia Facilities in the amount of $3.0 million. Bairnco Bairnco’s financing agreements include the Wells Fargo Facility, which provides for revolving credit and term loan facilities, the Ableco Facility and its Loan and Security Agreement with Steel Partners II Liquidating Series Trust (Series A), (the “SP II Series A Trust”), as successor-in-interest to SP II (the “Subordinated Debt Credit Agreement”), both of which are also term loan facilities. The Wells Fargo Facility provides for a revolving credit facility in an aggregate principal amount not to exceed $30.0 million and a term loan facility of $28.0 million.Borrowings under the Wells Fargo Facility bear interest, (A) in the case of base rate advances at 0.75% above the Wells Fargo Prime rate and base rate term loans at 1.25% above the Wells Fargo Prime rate, and (B) in the case of LIBOR rate loans, at rates of 3.00% for advances or 3.50% for term loans, as applicable, above the LIBOR rate.Obligations under the Wells Fargo Facility are guaranteed by certain of Bairnco’s subsidiaries, and secured by a first priority lien on all assets of Bairnco and such subsidiaries. Principal payments for the term loans under the Wells Fargo Facility are due in monthly installments of $0.2 million. The scheduled maturity date of the indebtedness under the Wells Fargo Facility is July 17, 2012. The Ableco Facility provides for a term loan facility of $48.0 million.Borrowings under the Ableco Facility bear interest, in the case of base rate loans, at 6.50% above the rate of interest publicly announced by JPMorgan Chase Bank in New York, New York as its reference rate, base rate or prime rate, and, in the case of LIBOR rate loans, at 9.00 % above the LIBOR rate. Obligations under the Ableco Facility are guaranteed by Bairnco and certain of its subsidiaries, and secured by a second priority lien on all of their assets. The Ableco Facility is also collateralized by a limited guaranty by H&H of up to $17 million, secured by a second lien on all of the assets of H&H pursuant to the terms and conditions of the security agreement by H&H in favor of Ableco (the “H&H Security Agreement”) and the H&H Guaranty.Principal payments for the term loans under the Ableco Facility are due on the maturity date, which is July 17, 2012. The Wells Fargo Facility and the Ableco Facility contain affirmative, negative, and financial covenants (including minimum EBITDA, maximum Leverage Ratio, minimum Fixed Charge Coverage Ratio, and limited Capital Expenditures, as such terms are defined therein). The Company was in compliance with the applicable covenants at December 31, 2009. The Subordinated Debt Credit Agreement provides for a term loan facility.Bairnco was indebted to SP II under the Subordinated Debt Credit Agreement until July 15, 2009, when SP II assigned its interest in the Subordinated Debt Credit Agreement to the SP II Series A Trust. The original principal of approximately $31.8 million was reduced to $10.0 million with proceeds from WHX’s Rights Offering.All borrowings under the Subordinated Debt Credit Agreement bear interest at 9.50% above the rate of interest publicly announced by JPMorgan Chase Bank in New York, New York as its reference rate, base rate or prime rate. Principal, interest and all fees payable under the Subordinated Debt Credit Agreement are due and payable on the scheduled maturity date, January 17, 2013. Obligations under the Subordinated Debt Credit Agreement are guaranteed by Bairnco and certain of its subsidiaries, and collateralized by a subordinated priority lien on their assets.The Subordinated Debt Credit Agreement contains customary representations, warranties, affirmative and negative covenants, events of default and indemnification provisions. 39 TABLE OF CONTENTS On March 12, 2009, Bairnco and certain of its subsidiaries amended the Wells Fargo Facility and the Ableco Facility to, among other things, (i) increase the interest rates and (ii) reset the levels of certain financial covenants.The Ableco Facility was also amended to provide for, among other things, an increase in the existing limited guaranty by H&H from up to $7 million to up to $12 million, secured by a second lien on all of the assets of H&H pursuant to the terms and conditions of the H&H Security Agreement and the H&H Guaranty.The Subordinated Debt Credit Agreement was also amended to, among other things, increase the interest rates. Effective August 18, 2009, Bairnco and certain of its subsidiaries also amended the Ableco Facility to, among other things, (i) reset certain financial covenants, (ii) increase the existing limited H&H Guaranty of Bairnco’s obligations under the Ableco Facility from up to $12 million to up to $17 million and (iii) provide for the repayment of a portion of the Ableco Facility in the amount of $3.0 million. The Wells Fargo Facility and the Subordinated Debt Credit Agreement were also amended effective August 18, 2009, to, among other things, (i) reset certain financial covenants to levels consistent with the Ableco Facility, as amended, and (ii) permit the repayment of a portion of the Ableco Facility in the amount of $3.0 million. The Subordinated Loan Agreement provided for a subordinated term loan of $15 million from SP II to WHX in connection with the Bairnco Acquisition, and was unsecured at the WHX level.Borrowings under the Subordinated Loan Agreement bore pay-in-kind interest at a rate per annum equal to the prime rate of JP Morgan Chase plus 7.75%, with a minimum interest rate of 16% per annum and a maximum interest rate of 19% per annum.Obligations under the Subordinated Loan Agreement were guaranteed by Bairnco and certain of its subsidiaries and secured by a junior lien on the assets of Bairnco and certain of its subsidiaries and capital stock of certain of Bairnco’s subsidiaries. The Subordinated Loan Agreement was fully paid in September 2008 with proceeds from WHX’s Rights Offering. The Company’s weighted average interest rate for 2009 was 10.85%.In 2008, the Company’s weighted average interest rate was 9.88%. Other Obligations Pension Plan In July 2003, the Company entered into an agreement among the PBGC, WPC, WPSC, and the United Steelworkers of America, AFL-CIO-CLC (“USWA”) in settlement of matters relating to the PBGC V. WHX Corporation (“Termination Litigation”), in which the PBGC was seeking to terminate the WHX Pension Plan.Under the settlement, WHX agreed, among other things, (a) to certain administrative facts and legal conclusions about the Pension Plan, as well as certain ongoing agreements, as set forth in the settlement agreement, and (b)that WHX will not contest a future action by the PBGC to terminate the WHX Pension Plan in connection with a future WPC Group facility shutdown.The WPC Group was a wholly-owned subsidiary of WHX until August 1, 2003.In the event that such a plan termination occurs, the PBGC has agreed to release WHX from any claims relating to the shutdown. However, there may be PBGC claims related to unfunded liabilities that may exist as a result of a termination of the WHX Pension Plan. On December 20, 2006, the Internal Revenue Service (“IRS”) granted a conditional waiver of the minimum funding requirements for the WHX Pension Plan for the 2005 plan year in accordance with section 412 (d) of the Internal Revenue Code and section 303 of ERISA, which had not been paid by the Company due to liquidity issues.On December 28, 2006, WHX, H&H, and the PBGC entered into a settlement agreement (the “PBGC Settlement Agreement”) in connection with the conditional waiver granted by the IRS of the minimum funding requirement for the 2005 plan year (the “IRS Waiver”) and certain other matters.Payments made during 2006 and 2007 were $13.1 million and $21.6 million, respectively.On September 12, 2007, the Company made a payment to the WHX Pension Plan of $13.0 million, which exceeded the minimum required contributions under ERISA.As a result of such accelerated contribution, there was no required minimum contribution to the WHX Pension Plan in 2008, and the Company believes that the full amount of the IRS Waiver has been repaid. The Company must meet the minimum funding requirement for the WHX Pension Plan for the plan year ending December 31, 2010 without applying for a waiver of such requirement. 40 TABLE OF CONTENTS The decline of stock prices starting in 2008 across a significant cross-section of the United States stock market and continued capital markets weakness have significantly contributed to an unfunded pension liability of the WHX Pension Plan which totaled$101.1 million as of December 31, 2009 and $132.8 million as of December 31, 2008.The Company expects to have required minimum contributions for 2010 and 2011 of $9.6 million and $21.0 million, respectively.Required future contributions are based upon assumptions such as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as a plan termination. On February 28, 2008, the Company adopted an amendment to the WHX Pension Plan allowing certain WPSC participants to elect to receive, between March 1, 2008 and December 31, 2008, a single lump sum payment in lieu of all benefits otherwise payable under the WHX Pension Plan. The election was made available to more than 2,300 participants of the WHX Pension Plan, and was elected by almost 1,900 participants.As a result, approximately $125 million was distributed.There was no material effect on the funded status of the WHX Pension Plan or on the estimated minimum funding requirements as a result of this program. Environmental Issues H&H’s facilities and operations are subject to extensive environmental laws and regulations imposed by federal, state, foreign and local authorities relating to the protection of the environment.H&H could incur substantial costs, including cleanup costs, fines or sanctions, and third-party claims for property damage or personal injury, as a result of violations of or liabilities under environmental laws.H&H has incurred, and in the future may continue to incur, liability under environmental statutes and regulations with respect to the contamination detected at sites owned or operated by it (including contamination caused by prior owners and operators of such sites, abutters or other persons) and the sites at which H&H disposed of hazardous substances.As of December 31, 2009, H&H has established an accrual totaling $6.7 million with respect to certain presently estimated environmental remediation costs at certain of its facilities.This estimated liability may not be adequate to cover the ultimate costs of remediation, and may change by a material amount in the near term, in certain circumstances, including discovery of additional contaminants or the imposition of additional cleanup obligations, which could result in significant additional costs. In addition, H&H expects that future regulations, and changes in the text or interpretation of existing regulations, may subject it to increasingly stringent standards.Compliance with such requirements may make it necessary for H&H to retrofit existing facilities with additional pollution-control equipment, undertake new measures in connection with the storage, transportation, treatment and disposal of by-products and wastes or take other steps, which may be at a substantial cost to H&H. Off-Balance Sheet Arrangements It is not the Company’s usual business practice to enter into off-balance sheet arrangements such as guarantees on loans and financial commitments, indemnification arrangements, and retained interests in assets transferred to an unconsolidated entity for securitization purposes. Certain customers and suppliers of the Precious Metal segment choose to do business on a “pool” basis.Such customers or suppliers furnish precious metal to subsidiaries of H&H for return in fabricated form (“customer metal”) or for purchase from or return to the supplier. When the customer’s precious metal is returned in fabricated form, the customer is charged a fabrication charge. The value of consigned precious metal is not included in the Company’s balance sheet.As of December 31, 2009, H&H subsidiaries held customer metal comprised of 271,805 ounces of silver, 1,430 ounces of gold, and 1,391 ounces of palladium.The market value per ounce of silver, gold, and palladium as of December 31, 2009 was $16.83, $1,095.78, and $402.00, respectively. 41 TABLE OF CONTENTS Summary The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value, as well as considering the additional reduction of certain discretionary expenses and sale of certain non-core assets.There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs.The Company’s inability to generate sufficient cash flows from its operations could impair its liquidity, and would likely have a material adverse effect on its business, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. The Company believes that recent amendments to its financing arrangements, continuing improvements in its core operations, and stabilization of the global economy as it effects the markets that the Company serves, will permit the Company to generate sufficient working capital to meet its obligations as they mature.The ability of the Company to meet its cash requirements for at least the next twelve months is dependent, in part, on the Company’s ability to meet its business plan.Management believes that existing capital resources and sources of credit, including the H&H credit facilities and the Bairnco credit facilities, will be adequate to meet its current and anticipated cash requirements.However, if the Company’s cash needs are greater than anticipated or the Company does not materially satisfy its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company. The Company has taken the following actions, which it believes has and in certain instances, will continue to improve liquidity over time and help provide for adequate liquidity to fund the Company’s capital needs: · On various dates in 2008 and 2009, Company management has worked with the principal lenders of H&H and Bairnco to amend their respective credit facilities.Amendments affecting liquidity have been made in order to (i) extend the maturity date of the H&H debt to June 30, 2011, (ii) reset the levels of certain financial covenants, (iii) permit certain additional loans from SPII and Ableco, (iv) permit loans or advances from H&H to WHX, subject to certain conditions, (v) allow for the acquisition of a business, a sale-leaseback of an operating facility, and the closure of non-performing businesses, (vi) allow prepayments of the various loans on different occasions, (vii) provide a limited cross-guaranty between H&H and Bairnco, and (viii) amend applicable interest rates.(Please see “Debt” section of this “Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations” for additional information about these amendments). · On September 25, 2008, WHX completed the Rights Offering by issuing common stock for proceeds of approximately $156.5 million, and repaid debt and accrued interest of approximately $155.7 million. · The Company continues to apply the WHX Business System at all of its business units.The System is at the heart of the operational improvement methodologies for all WHX companies and employees. Strategy Deployment forms the roof of the System and serves to convert strategic plans into tangible actions ensuring alignment of goals throughout each of our businesses. The pillars of the System are the key performance indicators used to monitor and drive improvement.The steps of the System are the specific tool areas that drive the key performance indicators and overall performance.WHX utilizes lean tools and philosophies to reduce and eliminate waste coupled with the Six Sigma tools targeted at variation reduction.The System is a proven, holistic approach to increasing shareholder value and achieving long term, sustainable, and profitable growth. 42 TABLE OF CONTENTS · On January 4, 2009, the Company implemented a 5% salary reduction to annual salaries over $40,000 for all salaried employees, including all of the Company’s executive officers, in furtherance of the Company’s ongoing efforts to lower its operating costs. The Company also suspended its employer contributions to 401(k) savings plans for all employees not covered by a collective bargaining agreement. Additionally, during 2009, the Company’s bonus program for senior management of its operations was significantly curtailed.The Company also took other steps to further reduce fixed and variable expenses at its various locations.In January 2010, the Company reinstated the 5% salary reduction and its matching contribution to the 401(k) savings plan.The Company also fully reinstated in 2010 its bonus plan for senior management, subject to the terms and conditions of the bonus plan. · In 2009 and 2008, the Company engaged in various restructuring activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. These activities included consolidation of the Bairnco corporate office into the WHX corporate office, the closure of facilities in New Hampshire and Dallas in 2009 and San Antonio in 2008, and relocation of the functions to other existing facilities.In connection with these activities, restructuring charges totaled $1.9 million in 2009 and $1.6 million in 2008. · In 2008, the Company decided to exit the welded specialty tubing market in Europe and close its ITD subsidiary, sell ITD’s assets, pay off ITD’s related debt and repatriate cash remaining post-closing. The decision to exit this market was made after evaluating current economic conditions and competition from lower cost manufacturers.The withdrawal from this market has been largely accomplished although the ITD building has been offered for sale, but has not yet sold.In 2008, the Company also evaluated its Sumco subsidiary in light of ongoing operating losses and future prospects.Sumco provided electroplating services primarily to the automotive market.Sumco had declining cash flows in 2008 and projected negative 2009 cash flows principally caused by the decline in U.S. economic activity and by Sumco’s reliance on the automotive market for over 90% of its sales. The Company decided to exit this business, which has been completed as of December 31, 2009. Sumco has leased its manufacturing facility under a two year lease and has offered the tenant an option to purchase the facility. · The Company filed a shelf registration statement on Form S-3 with the SEC which was declared effective on June 29, 2009.Pursuant to this statement, the Company may, from time to time, issue up to $25 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement would be determined at the time of the offering.The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement.However, management believes that the shelf registration statement provides the Company with the flexibility to quickly raise capital in the market as conditions permit with a minimum of administrative preparation and expense.The net proceeds of any such issuances under the shelf registration statement couldbe used for general corporate purposes, which may include working capital and/or capital expenditures. In view of the matters described in the preceding paragraphs, management believes that the Company has the ability to meet its cash requirements on a continuing basis for at least the next twelve months.However, if the Company’s planned cash flow projections are not met and/or credit is not available in sufficient amounts, management could consider the additional reduction of certain discretionary expenses and sale of certain assets.In the event that these plans are not sufficient and/or the Company’s credit facilities are not adequate, the Company’s ability to operate could be materially adversely affected. ***** When used in Management's Discussion and Analysis of Financial Condition and Results of Operations, the words “anticipate”, “estimate” and similar expressions are intended to identify forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, which are intended to be covered by the safe harbors created thereby.Investors are cautioned that all forward-looking statements involve risks and uncertainty, including without limitation, general economic conditions, the ability of the Company to develop markets and sell its products, and the effects of competition and pricing.Although the Company believes that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could be inaccurate, and therefore, there can be no assurance that the forward-looking statements included herein will prove to be accurate. 43 TABLE OF CONTENTS Critical Accounting Policies and Estimates The Company’s discussion and analysis of its financial condition and results of operations are based upon its consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to bad debts, inventories, long-lived assets, intangibles, accrued expenses, income taxes, pensions and other post-retirement benefits, and contingencies and litigation.Estimates are based on historical experience, future cash flows and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates. GAAP requires all companies to include a discussion of critical accounting policies or methods used in the preparation of financial statements.Note 2 to the consolidated financial statements, included elsewhere in this Form 10-K, includes a summary of the significant accounting policies and methods used in the preparation of the Company’s financial statements.The following is a discussion of the critical accounting policies and methods used by the Company. Inventories Inventories are stated at the lower of cost or market. Cost is determined by the LIFO method for precious metal inventories. Non precious metal inventories are stated at the lower of cost (principally average cost) or market. For precious metal inventories, no segregation among raw materials, work in process and finished goods is practicable. Non precious metal inventories are stated at the lower of cost or market.Non-precious metal inventory is evaluated for estimated excess and obsolescence based upon assumptions about future demand and market conditions and is adjusted accordingly.If actual market conditions are less favorable than those projected, write-downs may be required. Derivatives H&H enters into commodity futures and forwards contracts on precious metal that are subject to market fluctuations in order to economically hedge its precious metal inventory against price fluctuations.Future and forward contracts to sell or buy precious metal are the derivatives used for this objective.The Company also economically hedged its exposure on variable interest rate debt at one of its foreign subsidiaries.As these derivatives are not designated as accounting hedges under GAAP, they are accounted for as derivatives with no hedge designation.These derivatives are marked to market and both realized and unrealized gains and losses on these derivatives are recorded in current period earnings as other income (loss) in the case of the precious metal contracts and in interest expense with respect to the interest rate derivative.The unrealized gain or loss (open trade equity) on the derivatives is included in other current assets or other current liabilities, respectively. As of December 31, 2009 and 2008, the Company had contracted for $7.2 million and $4.6 million, respectively, of forward contracts with a counter party rated A by Standard & Poors, and the future contracts are exchange traded contracts through a third party broker.Accordingly, the Company has determined that there is minimal credit risk of default.The Company estimates the fair value of its derivative contracts through use of market quotes or broker valuations when market information is not available. 44 TABLE OF CONTENTS Goodwill, Other Intangibles and Long-Lived Assets Goodwill is reviewed annually for impairment in accordance with GAAP. The Company uses judgment in assessing whether assets may have become impaired between annual impairment tests.Circumstances that could trigger an interim impairment test include but are not limited to: the occurrence of a significant change in circumstances, such as continuing adverse business conditions or legal factors; an adverse action or assessment by a regulator; unanticipated competition; loss of key personnel; the likelihood that a reporting unit or significant portion of a reporting unit will be sold or otherwise disposed; or results of testing for recoverability of a significant asset group within a reporting unit. The testing of goodwill for impairment is performed at a level referred to as a reporting unit. Goodwill is allocated to each reporting unit based on actual goodwill valued in connection with each business combination consummated within each reporting unit.Six reporting units of the Company have goodwill assigned to them. Goodwill impairment testing consists of a two-step process.Step 1 of the impairment test involves comparing the fair values of the applicable reporting units with their carrying values, including goodwill. If the carrying amount of a reporting unit exceeds the reporting unit’s fair value, Step 2 of the goodwill impairment test is performed to determine the amount of impairment loss. Step 2 of the goodwill impairment test involves comparing the implied fair value of the affected reporting unit’s goodwill against the carrying value of that goodwill. In performing the first step of the impairment test, the Company also reconciles the aggregate estimated fair value of its reporting units to its enterprise value (which includes a control premium). To estimate the fair value of our reporting units, we use an income approach and a market approach. The income approach is based on a discounted cash flow analysis (“DCF”) and calculates the fair value by estimating the after-tax cash flows attributable to a reporting unit and then discounting the after-tax cash flows to a present value using a risk-adjusted discount rate. Assumptions used in the DCF require the exercise of significant judgment, including judgment about appropriate discount rates and terminal values, growth rates, and the amount and timing of expected future cash flows. The forecasted cash flows are based on current plans and for years beyond that plan, the estimates are based on assumed growth rates. We believethe assumptions are consistent with the plans and estimates used to manage the underlying businesses. The discount rates, which are intended to reflect the risks inherent in future cash flow projections, used in the DCF are based on estimates of the weighted-average cost of capital (“WACC”) of a market participant. Such estimates are derived from our analysis of peer companies and considered the industry weighted average return on debt and equity from a market participant perspective.The Company believes the assumptions used to determine the fair value of our respective reporting units are reasonable. If different assumptions were used, particularly with respect to forecasted cash flows or WACCs, different estimates of fair value may result and there could be the potential that an impairment charge could result. Actual operating results and the related cash flows of the reporting units could differ from the estimated operating results and related cash flows.The recoverability of goodwill may be impacted if estimated future operating cash flows are not achieved. A market approach values a business by considering the prices at which shares of capital stock of reasonably comparable companies are trading in the public market, or the transaction price at which similar companies have been acquired. Relative weights are then given to the results of each of these approaches, based on the facts and circumstances of the business being valued.The use of multiple approaches (in our case, income and market approaches) is considered preferable to a single method.In our case, significant weight is given to the income approach because it generally provides a reliable estimate of value for an ongoing businesswhich has a reliable forecast of operations.The income approach closely parallels investors’ consideration of the future benefits derived from ownership of an asset. 45 TABLE OF CONTENTS Intangible assets with finite lives are amortized over their estimated useful lives.We also estimate the depreciable lives of property, plant and equipment, and review the assets for impairment if events, or changes in circumstances, indicate that we may not recover the carrying amount of an asset. Long-lived assets consisting of land and buildings used in previously operating businesses are carried at the lower of cost or fair value, and are included in Other Non-Current Assets in the consolidated balance sheets. A reduction in the carrying value of such long-lived assets used in previously operating businesses is recorded as an impairment charge in the consolidated statement of operations. Pension and Postretirement Benefit Costs H&H, Bairnco and certain of their respective subsidiaries maintain qualified and several non-qualified pension plans and other postretirement benefit plans. Pension benefits for the participants of the WHX Pension Plan are based on years of service and the amount of compensation at the time of retirement. However, the qualified pension benefits have been frozen for most participants. The Company’s pension and postretirement benefit costs are developed from actuarial valuations.Inherent in these valuations are key assumptions including discount rates and expected long-term rates of return on plan assets.Material changes in the Company’s pension and postretirement benefit costs may occur in the future due to changes in these assumptions, changes in the number of plan participants, changes in the level of benefits provided, changes to the level of contributions to these plans and other factors. The Company determines its actuarial assumptions for its pension and postretirement plans on December 31 of each year to calculate liability information as of that date and pension and postretirement expense for the following year.The discount rate assumption is derived from the rate of return on high quality bonds as of December 31 of each year. The Plan’s assets are diversified as to type of assets, investment strategies employed, and number of investment managers used.Investments may include equities, fixed income, cash equivalents, convertible securities, insurance contracts, and private investment funds.Derivatives may be used as part of the investment strategy.The Company may direct the transfer of assets between investment managers in order to rebalance the portfolio in accordance with asset allocation guidelines established by the Company. The private investment funds or the investment funds they are invested in, own marketable and non-marketable securities and other investment instruments.Such investments are valued by the private investment funds, underlying investment managers or the underlyinginvestment funds, at fair value, as described in their respective financial statements and offering memorandums.The Company utilizes these values in quantifying the value of the assets of its pension plans, which is then used in the determination of the unfunded pension liability on the balance sheet. Because of the inherent uncertainty of valuation of some of the WHX Pension Plan’s investments in private investment funds and some of the underlying investments held by the investment funds, the recorded value may differ from the value that would have been used had a ready market existed for some of these investments for which market quotations are not readily available and are valued at their fair value as determined in good faith by the respective private investment funds, underlying investment managers, or the underlying investment funds. 46 TABLE OF CONTENTS Management uses judgment to make assumptions on which our employee benefit liabilities and expenses are based. The effect of a 1% change in two key assumptions for the WHX Pension Plan is summarized as follows: Assumptions Statement of Operations (1) Balance Sheet Impact (2) (in millions) Discount rate +1% increase $ ) $ ) -1% decrease Expected return on assets +1% increase ) -1% decrease (1) Estimated impact on 2009 net periodic benefit costs. (2) Estimated impact on 2009 pension liability. Environmental Remediation The Company accrues for losses associated with environmental remediation obligations when such losses are probable and reasonably estimable. Accruals for estimated losses from environmental remediation obligations generally are recognized no later than completion of the remedial feasibility study. Such accruals are adjusted as further information develops or circumstances change. Costs of future expenditures for environmental remediation obligations are not discounted to their present value. Recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable. As of December 31, 2009, total accruals for environmental remediation were $6.7 million. Legal Contingencies The Company provides for legal contingencies when the liability is probable and the amount of the associated costs is reasonably determinable. The Company regularly monitors the progress of legal contingencies and revises the amounts recorded in the period in which changes in estimate occur. New Accounting Standards In July 2009, the Financial Accounting Standards Board (“FASB”) issued “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (“the Codification” or “ASC”).The Codification was effective for the Company’s third-quarter 2009 financial statements.The Codification is the official single source of authoritative GAAP and all existing accounting standards have been superseded. All other accounting guidance not included in the Codification are considered non-authoritative. The Codification also includes all relevant SEC guidance organized using the same topical structure in separate sections within the Codification. The Codification did not change GAAP and all references to authoritative accounting literature included herein have now been referenced in accordance with the Codification. In May 2009, the FASB issued ASC No. 855 “Subsequent Events” (“ASC 855”).ASC 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued.This statement sets forth the period after the balance sheet date that management should evaluate events for transactions that may occur for potential recognition or disclosure in the financial statements.ASC 855 also sets forth the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.ASC 855 was applicable to interim or annual financial periods ending after June 15, 2009.The Company adopted ASC 855 in the second quarter of 2009, and its adoption did not have a significant effect on the Company’s consolidated financial position and results of operations. In April 2009, the FASB issued ASC No. 825, “Interim Disclosures about Fair Value of Financial Instruments” (“ASC 825”), which increases the frequency of fair value disclosures from an annual to a quarterly basis.ASC 825 was effective for interim and annual periods ending after June15, 2009, and the Company adopted its provisions in the second quarter of 2009.The adoption of ASC 825 did not impact the Company’s financial position or results of operations. 47 TABLE OF CONTENTS In April 2009, the FASB issued ASC No. 820-10, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“ASC 820-10”). It provides guidance for estimating fair values when there is no active market or where the price inputs being used represent distressed sales and identifying circumstances that indicate a transaction is not orderly. ASC 820-10 was effective for interim and annual reporting periods ending after June15, 2009, and the Company adopted it in the second quarter of 2009.Adoption of ASC 820-10 did not have any effect on the Company’s financial position or results of operations. In December 2008, the FASB issued ASC No. 715-20, “Employer’s Disclosures about Postretirement Benefit Plan Assets” (“ASC 715-20”), to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan.ASC 715-20 will become effective for financial statements issued for fiscal years and interim periods ending after December 15, 2009.ASC 715-20 changes the disclosure requirements for benefit plan assets, but does not change the accounting for such assets or plans, and therefore, the Company believes that its adoption will not have an effect on its consolidated financial position and results of operations. In March 2008, the FASB issued ASC No. 815-10, “Disclosures about Derivative Instruments and Hedging Activities” (“ASC 815-10”), which changed the disclosure requirements for derivative instruments and hedging activities, but did not change the accounting for such instruments.Therefore, the adoption of ASC 815-10 did not have an effect on the Company’s consolidated financial position and results of operations.ASC 815-10 became effective in the first quarter of 2009. In September 2006, the FASB issued ASC No. 820, “Fair Value Measurements” (“ASC 820”) which defined fair value, established a framework for measuring fair value in accordance with GAAP, and expanded disclosures about fair value measurements.ASC 820 did not require any new fair value measurements; rather, it applies under other accounting pronouncements that require or permit fair value measurements.On January 1, 2009, the Company adopted ASC 820 for all non-financial assets and liabilities measured at fair value on a non-recurring basis.The application of ASC 820 did not have an impact on the Company's financial position or results of operations.The Company's non-financial assets measured at fair value on a non-recurring basis include goodwill and intangible assets.In a business combination, the non-financial assets and liabilities of the acquired company would be measured at fair value in accordance with ASC 820. The requirements of ASC 820 include using an exit price based on an orderly transaction between market participants at the measurement date assuming the highest and best use of the asset by market participants. In December 2007, the FASB issued ASC No. 810, “Non-controlling Interests in Consolidated Financial Statements” (“ASC 810”), which established accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary.ASC 810 became effective for fiscal years beginning after December 15, 2008.The Company adopted ASC 810 on January 1, 2009, and its adoption did not have a significant effect on the Company’s consolidated financial position and results of operations. In December 2007, the FASB also issued ASC No. 805, “Business Combinations” (“ASC 805”), which requires an entity to recognize assets acquired, liabilities assumed, contractual contingencies and contingent consideration at their fair value on the acquisition date. ASC 805 also requires that (1) acquisition-related costs be expensed as incurred; (2) restructuring costs generally be recognized as a post-acquisition expense; and (3) changes in deferred tax asset valuation allowances and income tax uncertainties after the measurement period impact income tax expense. The Company adopted ASC 805 on January 1, 2009, and its adoption did not have a significant effect on the Company’s consolidated financial position and results of operations. 48 TABLE OF CONTENTS Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders WHX Corporation We have audited the accompanying consolidated balance sheets of WHX Corporation (a Delaware corporation) and Subsidiaries (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, cash flows and changes in stockholders’ deficit and comprehensive income (loss) for each of the two years in the period ended December 31, 2009. Our audits of the basic financial statements included the financial statement schedules listed in the index appearing under Item 15(b).These consolidated financial statements and financial statement schedules are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of WHX Corporation and Subsidiaries as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the related financial statement schedules, when considered in relation to the basic financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. /s/ GRANT THORNTON LLP Edison, New Jersey March 30, 2010 49 TABLE OF CONTENTS WHX CORPORATION Consolidated Statements of Operations Year ended December 31, (in thousands except per share) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense (credit) ) Asset impairment charges - Goodwill impairment charge - Income from proceeds of insurance claims, net ) ) Income from benefit plan curtailment - ) Restructuring charges Other operating expenses 98 Income from continuing operations Other: Interest expense Realized and unrealized loss on derivatives Other expense (income) ) Income (loss) from continuing operations before tax ) Tax provision (benefit) ) Income (loss) from continuing operations, net of tax ) Discontinued Operations: Loss from discontinued operations, net of tax ) ) Gain (loss) on disposal of assets, net of tax ) Net loss from discontinued operations ) ) Net income (loss) $ ) $ Basic and diluted per share of common stock Income (loss) from continuing operations, net of tax $ ) $ Discontinued operations, net of tax ) ) Net income (loss) $ ) $ Weighted average number of common shares outstanding SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 50 TABLE OF CONTENTS WHX CORPORATION Consolidated Balance Sheets (Dollars and shares in thousands) December 31, 2009 December 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ $ Trade and other receivables-net of allowance for doubtful accounts of $2,806 and $3,159, respectively Inventories Deferred income taxes Other current assets Current assets of discontinued operations Total current assets Property, plant and equipment at cost, less accumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt Deferred income taxes Current portion of pension liability Current liabilities of discontinued operations Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party Accrued pension liability Other employee benefit liabilities Deferred income taxes Other liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock- $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares; issued and outstanding 12,179 shares Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 51 TABLE OF CONTENTS WHX CORPORATION Consolidated Statements of Cash Flows Year Ended December 31, (in thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Non-cash stock based compensation Amortization of debt related costs Long-term interest on related party debt Income from curtailment of employee benefit obligations - ) Deferred income taxes ) ) Loss on asset dispositions 98 Asset impairment charges - Goodwill impairment charge - Unrealized loss (gain) on derivatives ) Reclassification of net cash settlements on derivative instruments Net cash provided by operating activities of discontinued operations Decrease (increase) in operating assets and liabilities: Trade and other receivables Inventories Other current assets Accrued interest expense-related party ) Other current liabilities ) ) Other items-net ) Net cash provided by operating activities Cash flows from investing activities: Plant additions and improvements ) ) Net cash settlements on derivative instruments ) ) Proceeds from sales of assets Proceeds from sale of investment - Net cash provided by (used in) investing activities of discontinued operations ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds of stock-rights offering - Proceeds of term loans Net revolver repayments ) ) Repayments of term loans - domestic ) ) Repayments of term loans - related party - ) Deferred finance charges ) ) Net change in overdrafts ) ) Net cash used to repay debt of discontinued operations ) ) Other ) Net cash used in financing activities ) ) Net change for the period ) Effect of exchange rate changes on net cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 52 TABLE OF CONTENTS WHX Corporation Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Income (Loss) (Dollars and shares in thousands) Common Stock Accumulated Other Capital in Total Shares Amount Warrants Comprehensive Income (Loss) Accumulated Deficit Excess of Par Value Stockholders' Deficit Balance, January 1, 2008 $
